 INTREPID MUSEUM FOUNDATION 1Intrepid Museum Foundation, Inc. and Local 1909, International Longshoreman™s Association. Case 2ŒCAŒ30347 August 22, 2001 DECISION AND ORDER BY CHAIRMAN HURTGEN AND MEMBERS LIEBMAN AND TRUESDALE On November 12, 1998, Administrative Law Judge Steven Fish issued the attached decision.  The General Counsel filed exceptions, a supporting brief, an answer-ing brief to the Respondent™s exception, and a brief in reply to the Respondent™s answering brief.  The Charging Party filed exceptions and a supporting brief.  The Re-spondent filed an exception, and a brief supporting its exception and answering the General Counsel and the Charging Party™s exceptions. The National Labor Relations Board has delegated its authority in  this proceeding to a three-member panel. The Board has considered the decision and the record in light of the exceptions and briefs1 and has decided to affirm the judge™s rulings, findings,2 and conclusions and to adopt the recommended Order. The Charging Party excepts to the judge™s finding that the Respondent did not violate Section 8(a)(5) of the Act by reissuing its drug testing policy on January 27, 1997, and by discharging employee James Harty for failing the drug test administered pursuant to the reissued policy.  Contrary to our dissenting colleague, we agree with the judge™s findings.3                                                                                                                                                        1 In its brief, the Respondent contends that the General Counsel™s exceptions should be rejected as untimely because they were post-marked December 10, rather than December 9, 1998, the date that exceptions had to be mailed in order to be timely under Sec. 102.46 of the Board™s Rules.  We find no merit to the Respondent™s contention.  Counsel for the General Counsel submitted affidavits advising the Board that the exceptions and supporting brief were placed in the Re-gion™s outgoing mailbox on December 9, 1998, at 4:40 p.m., and were picked up by the Region™s mail service at 5 p.m. that same day.  Fur-ther, the affidavit of the mail manager for the Region™s mail service explained that due to unforeseen complications there have been occa-sions when the service failed to postmark the mail it has picked up until the following day.  In view of these affidavits, we find that the General Counsel made a good-faith effort to place the exceptions and brief in the mail in a timely manner, and accordingly we shall accept them as timely filed.  2 The Respondent and the Charging Party have excepted to some of the judge™s credibility findings.  The Board™s established policy is not to overrule an administrative law judge™s credibility resolutions unless the clear preponderance of all the relevant evidence convinces us that they are incorrect.  Standard Dry Wall Products, 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951).  We have carefully examined the record and find no basis for reversing the findings. 3 We also adopt the judge™s findings, for the reasons set forth in his decision, that the Respondent did not unilaterally change the 1990 drug testing policy by its decision to administer drug tests to unit employees on February 12, 1997, pursuant to the republication of the 1990 policy on January 27, 1997.  The policy and the decision were based on the Respondent™s reasonable belief that the employees were using drugs.   We do, however, agree with the judge that the Respondent™s an-nouncement of random testing of bargaining unit employeesŠpursuant to its February 5 memoŠdid constitute a unilateral change of the 1990 policy, in violation of Sec. 8(a)(5) of the Act.  Although Harty was tested on February 12, this was pursuant to the 1990 policy.  Beginning in 1989, the Respondent and the Union had discussions about drug use among the Respondent™s em-ployees.  In December 1990, Donald Francis, the Re-spondent™s vice president,4 drafted a drug testing policy.  After the draft policy was reviewed and approved by the Respondent™s attorney, Francis gave a copy of the policy to shop steward Kevin Kennedy, and told Kennedy to show it to Union President John Potter and to get back to Francis if there was a problem with it.  A couple of days later, Kennedy told Francis that he and Potter had re-viewed the document and that it was ﬁfine just the way it is.ﬂ  Francis responded that Kennedy should make sure the entire crew sees the policy.  Thereafter, Francis posted the notice of the drug testing policy in his office, on the Respondent™s official bulletin board, and in the locker room used by the maintenance employees repre-sented by the Union.  The 1990 policyŠwhich was not referenced in subse-quent collective-bargaining negotiationsŠgives the Re-spondent the ﬁright to require employeesﬂ to undergo drug testing if the Respondent has reason to believe the employee has violated the Respondent™s drug testing rules.   The record shows, though, that the Respondent did not exercise its right to test unit employees when it received a report sometime in 1995 that a maintenance unit employee was using drugs, preferring to try to catch the employee in the act.  Similarly, the Respondent de-clinedŠfor financial reasonsŠto administer drug tests to employees on receiving a report in February 1996 that drug paraphernalia was found in areas frequented by unit employees.5  The Respondent discovered further evi-dence of drug use in the fall of 1996, and in December decided to test its employees. In January 1997, the Respondent drafted a document reissuing the Respondent™s drug testing policy.  Except for a few minor and insignificant language changes, the document was identical to the 1990 policy.  The Respon- In adopting the judge™s finding that the Respondent did not violate Sec. 8(a)(5) of the Act by discharging Harty, Chairman Hurtgen finds it unnecessary to pass on the judge™s finding that Harty was not a statu-tory supervisor. 4 Francis has been employed by the Respondent in various capacities for over 15 years, including his present position as senior vice president for operations and deputy director. 5 In 1995 or 1996, the Respondent received a report that its managers were using drugs, and thereafter tested a majority of its management and salaried personnel for drugs. 335 NLRB No. 1  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 2dent gave copies of the policy to the Union™s current 
shop steward, Colin Payne, and asked Payne to make 
sure all the employees see it and to let the Respondent 
know if he had any problems with it.  The following day, 
Payne told the Respondent that he had no problem with 
the policy because ﬁit™s the same thing we™ve had all 
along,ﬂ and that ﬁit™s the same thing that you wrote way 

back when.ﬂ 
On February 6, 1997, the Respondent distributed the 
January 27 document to its unit employees, and had them 
sign a sheet indicating they 
had received, read, and un-
derstood the document.  Later that day, the Respondent 
distributed another document informing unit employees 
that they would be taking a drug test. On February 12, 
the Respondent administered 
the drug test, and thereafter 
discharged employee James Harty for failing the drug 
test. The judge found that the 
Respondent™s reissuance of 
its 1990 policy did not violate Section 8(a)(5) of the Act.  
In so finding, the judge rejected the General Counsel™s 
contention that the Respondent™s failure to test employ-
ees until 1997 demonstrates that the 1990 drug testing 
policy was never implemented.  The judge found the 
failure to test prior to 1997 was not significant in the 
absence of any evidence that
 the Respondent had dis-
avowed or rescinded its policy. 
The judge also found ina
pplicable cases where the 
Board found that an employe
r™s more stringent enforce-
ment of its work rules violates Section 8(a)(5),
6 because 
unlike those cases, the instant record fails to show that 

the Respondent affirmatively tolerated the conduct pro-
hibited by the existing rule.  Rather, the judge found that 
in the two previous periodsŠin 1995 and in early 
1996Šwhen the Respondent su
spected drug use among 
its employees, the Respondent decided not to exercise its 
right to test, preferring in one instance to try to catch the 
suspected employee in the act
, and determining in the 
second instance not to test for financial reasons.  Accord-
ingly, the judge found that despite the failure to drug test 
employees prior to 1997, the Respondent™s 1990 drug 
testing policy had been implemented and remained effec-

tive at the time the policy was reissued and unit employ-
ees were tested in 1997.  We agree with these findings. 
In finding that the Respondent™s reissuance of its drug 
testing policy violated Section 8(a)(5), our dissenting 

colleague contends that th
e 1990 policy was never im-
plemented and/or was allowed to lie dormant until 1997.  
The dissent begins by questioning the judge™s credibility 
                                                          
                                                           
6 Hyatt Regency Corp.
, 296 NLRB 259, 263Œ264 (1989); 
Burns 
Electronic Security Services, 245 NLRB 742, 764Œ766 (1979); 
Bryant 
& Stratton Institute
, 321 NLRB 1007, 1021Œ1022 (1996); and 
Blossom 
Nursing Center, 
299 NLRB 333, 341 (1990). 
resolutions that form the basis of the finding that the Re-

spondent and the Union agreed to this policy in 1990.   
Further casting doubt as to its implementation, in our 
colleague™s view, is the fact that the drug testing policy 
was not referred to in subsequent collective-bargaining 
agreements, and that neither
 Anthony Aversa, who be-
came the Union™s president in 1992, nor Union Attorney 
Herzl Eisenstadt, testified that they were aware of the 
policy.  Most significant, acco
rding to our colleague, is 
the fact that the Respondent had not tested employees 
prior to February 1997.  The dissent finds from these 
facts that the reissuance of 
the drug testing policy, and 
the subsequent drug testing and discharge of Harty, vio-

lated Section 8(a)(5). 
At the outset, we note that while ﬁassumingﬂ that the 
Respondent and the Union engaged in collective bargain-
ing over the drug testing policy in 1990, the dissent nev-
ertheless goes to great length
s to express doubt about the 
judge™s finding in this regard
 because it is based on the 
ﬁuncorroboratedﬂ testimony of Donald Francis, who tes-
tified that after showing the proposed policy to shop 

steward Kennedy, Kennedy told him that Union Presi-
dent Potter said it was ﬁfine just the way it is.ﬂ  The 
judge fully credited Francis™ testimony on this point, and 
the fact that neither Kennedy 
(no longer employed by the 
Respondent) nor Potter (deceased) testified in this pro-

ceeding is not a sufficient basi
s for disturbing the judge™s 
credibility finding.  We find baseless our colleague™s 
apparent contention that there is a cloud of doubt over 
this fully credited testimony. 
Second, we disagree with our colleague™s selective re-
liance on the testimony of Aversa and Eisenstadt with 
regard to their lack of knowledge of the policy, and on 
our colleague™s heavy reliance on the lack of evidence 
that drug testing was an issue in subsequent contract ne-
gotiations.  The dissent relies on this evidence as estab-
lishing that the policy was never implemented, but virtu-
ally ignores the testimony of Francis on this point, who 
testified that he posted the policy on the bulletin board, 
in the locker room used by the unit employees and in his 
office, that he told Kennedy 
to make sure the entire crew 
sees it, and that in 1997 shop steward Payne acknowl-
edged that the reissued policy was ﬁthe same thing we™ve 
had all along.ﬂ  Having credited this testimony, the judge 
reasonably found that the 1990 policy was indeed im-
plemented.  The evidence relie
d on by the dissent clearly 
does not warrant a contrary finding. 
Finally, we cannot agree with the dissent that the lack 
of previous drug testing of unit employees
7 demonstrates 
 7 As noted above, the Respondent required its managerial employees 
to undergo drug testing in 1995 or 1996.  While this fact does not estab-
lish the existence of a drug testing policy for unit employees during this 
 INTREPID MUSEUM FOUNDATION 3either a failure to implement the 1990 policy or at least 
an established practice of nonenforcement.  Although our 
colleague contends that th
e Respondent failed to apply 
the drug testing policy over a long period of time, our 
colleague™s argument concerns
 only two instances when 
the Respondent suspected drug use among unit employ-

ees and did not conduct a drug test.  In one instance, in 

1995, the Respondent opted to try catching the employee 
in the act.  In the other instance, in February 1996, the 
Respondent decided not to test for financial reasons.  The 
Respondent™s decision not to test in those instances is not 
in contradiction to the policy, because the policy does not 
require the Respondent to conduct drug testing on suspi-
cion of employee drug use; it merely gives the Respon-
dent the ﬁrightﬂ to do so in such circumstances.  Thus, 
that the Respondent chose notŠin just two instancesŠto 
exercise this apparently expensive option is insufficient 
to demonstrate that the policy was not implemented, or 
that it was abandoned or rescinded.  To find otherwise 
would require an interpretation of the policy that obli-
gates the Respondent to test employees in every instance 
rather than giving it the right to do so upon suspicion.  
We find nothing in the language of the policy that would 
support such an interpretation.
8 In sum, we find, contrary to our colleague and in 
agreement with the 
judge, that the Respondent™s reissu-
ance of its drug testing policy in 1997 constituted notifi-

cation to its employees of an existing policy, and thus it 
did not constitute a change in terms and conditions of 
employment of unit employees.  Accordingly, we adopt 
the judge™s finding that the Respondent did not violate 
the Act by reissuing this policy, or by discharging em-
ployee James Harty for failing the drug test administered 
pursuant to this policy. 
ORDER The National Labor Relations Board adopts the rec-
ommended Order of the administrative law judge and 
orders that the Respondent, Intrepid Museum Founda-
tion, Inc., New York, New York, its officers, agents, suc-
                                                                                            
 period, it does show that the Res
pondent had not abandoned the 1990 
policy insofar as it applied to other personnel.  
8 Thus, neither 
Hyatt Regency Corp.
, supra, nor 
Burns Electroninc 
Security Services, supra
, relied on by the dissent, is applicable.   In both 
cases, the employers violated Sec. 8(
a)(5) by more stringently enforc-
ing work rules after many years of continuous nonenforcement or lax 
enforcement.  Conversely, the in
stant case involves two instances 
where the drug testing option was not exercised, and the Respondent 
articulated its rationale for the decisions not to test.  
Further, because we do not agree with the dissent™s contention that 
the drug testing policy had become dormant or had otherwise been 
rescinded, we find no merit to the di
ssent™s attempt to distinguish the 
cases relied on by the judge on the ground that they did not involve 
enforcement of rules that had become
 dormant or effectively rescinded. 
cessors, and assigns, shall take the action set forth in the 
Order. 
 MEMBER LIEBMAN, dissenting in part. 
Unlike my colleagues, I woul
d find that the Respon-
dent violated Section 8(a)(5) and (1) of the Act not only 

by unilaterally changing its drug testing policy on Febru-
ary 5, 1997, without notifying and bargaining with the 
Union, but also by ﬁreissuingﬂ its drug testing policy on 
January 27, 1997, and by discharging employee James 
Harty on February 20, 1997.  I would also find, therefore, 
that the drug test of all unit employees on February 12, 
1997, was unlawful as a result of the unlawful changes in 
the drug testing policy. 
For the purpose of this decision, I accept the judge™s 
finding that the Respondent
 and the Union reached an 
agreement on drug testing 
in December 1990. But I 
would find that the Respondent acted unlawfully by fail-
ing to notify and bargain with the Union before ﬁreissu-
ingﬂ the 1990 policy on January 27, 1997, and applying it 
in February 1997. 
The proper resolution of the complaint allegations 
turns on whether the drug testing policy issued in 1990 

was actually implemented or, rather, was allowed to lie 

dormant until 1997. Thus, the record evidence concern-
ing the issuance of the 1990 policy and notice to employ-
ees of the policy is material here.  The record shows, in 
turn, that even assuming it was collectively bargained, 
the policy remained obscure and unused. 
The finding that the drug testing policy was issued in 
1990 rests entirely on the un
corroborated testimony of 
Donald Francis, who has been employed by the Respon-
dent in various capacities for 15-1/2 years, including his 
present position as senior vice president for operations 
and deputy director.  Francis, one of three representatives 
for the Respondent present at contract negotiations in 
1990, admitted that there was no agreement on drug test-
ing in those negotiations.  He further testified that no 
joint labor-management committee was formed on the 
subject of drug testing; in
stead, he formed a so-called 
committee consisting of himself and an unnamed attor-
ney for the Respondent.  Francis drafted the policy, 
which was reviewed and approved by the attorney.  
Francis then gave a copy of the policy to then shop stew-
ard Kevin Kennedy and told him to show it to then Un-
ion President John Potter.  A co
uple of days later, Francis 
asked Kennedy whether Potter had looked at the docu-
ment; Kennedy responded, ﬁ[I]t™s fine just the way it is.ﬂ 
Based on Francis™ testimony, the judge concluded that 
the Union had agreed to the drug policy in 1990.  Yet, at 
the time of the hearing in 
this case, Kennedy was no 
longer employed by the Respondent and did not testify, 

and Potter was deceased.  In other words, whether an 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 4agreement was reached over a 
drug policy in 1990 turns 
on the contact between a dead man and a missing man 
and on the missing man™s relaying a message. Because 
the judge credited a live man (F
rancis) that this chain of 
communications took place, I will assume that this was 
collective bargaining, although it certainly stands in con-
trast to the usual course of th
e parties™ dealings with each 
other, which involved much more than going through the 
motions of bargaining. 
Not surprisingly, given its unusual origins, the drug 
testing policy was not widely disseminated. It was not 

attached to the collective-bargaining agreement executed 
that same month in 1990. It was not referred to during 
the negotiations for the contract executed by the parties 
in 1994 or for the contract extension in 1996. Anthony 
Aversa, the Union™s president since 1992, testified that 
he was unaware of the policy, as did Herzl Eisenstadt, 
the Union™s attorney throughout this period, who did not 
see a copy until 1997. The policy was not mailed or oth-
erwise distributed to any un
ion officer. There is scant 
evidence showing that the policy was distributed to un-
ion-represented employees or
 posted at Respondent™s 
facility at any point.
1  It was not included in an employee 
handbook or comparable document. That the drug testing 
policy remained so obscure strongly suggests that it was 
never implemented, despite being issued. 
More significantly, it is undisputed that no drug testing 
was performed between December 1990 and February 

1997.  The policy was first applied to the maintenance 
unit employees on February 12, 1997.  Thus, the evi-
dence establishes that the drug testing policy remained a 
dead letter for more than 6 years.   
The failure to implement the policy cannot be ex-
plained by a lack of opportunity to apply it.  The testi-
mony of its own witnesses shows that the Respondent 
not only suspected, but also had evidence of, drug use by 
employees.  The Respondent suspected employees of 
drug use in 1995, based both on employee reports and 
managerial observation of one employee™s behavior.  It 
began to see more evidence of drug use in February 
1996.  A managerial employee (Scott Koen) discovered 
increasing amounts of drug 
paraphernalia (pipes, mari-
juana cigarette butts, and marijuana containers) in 

monthly inspections of the fifth deck area.  Francis found 
rolling paper in a pickup truck, and Koen found crack 
vials, crack pipes, and other paraphernalia on the fifth 
                                                          
                                                           
1 Francis testified that he posted the notice in his office and on the 
official bulletin boards of the Respondent™s museum.  Scott Koen, an 
employee in 1990 and the Respondent™s 
assistant director of operations 
at the time of the hearing, testifie
d that he did not recall seeing a copy 

of the policy posted anywhere at the Respondent™s museum.  No other 
employee testified about receiving notice of the policy. 
deck.  Both Francis and Koen were both told by an em-
ployee of extensive drug use on board the ship; specific 
names were provided.  Despite these overt grounds for 
suspicion, the Respondent took no steps to implement the 
policy.   
The Respondent asserted that it performed no drug 
tests in connection with the incidents in 1995 because it 
wanted to try to catch someone in the act and that it per-
formed no drug tests in connection with the incidents in 
1996 for financial reasons. 
 Even accepting these expla-
nations, the fact remains that drug testing was never con-
ducted.  From an employee™s perspective, then, the pol-
icy remained invisible.  For more than 6 years, it had 
never been implemented.  How an employee hired during 
this period would have learned of the policy, which even 
union officials were unaware of, is unclear. 
Given the record, there is little or no basis for the 
judge™s finding that the Respondent™s action on January 

27, 1997, was merely a reminder to employees of an ex-
isting policy and that the Respondent thus had no obliga-
tion to bargain with the Un
ion over this stepŠmore ac-
curately described as a resurrection of the drug policy, 
than as a reissuance.   
The judge™s finding rests heavily on his view that the 
Respondent did not tolerate or condone any infractions of 

the rules. The record shows,
 however, that the Respon-
dent had evidence of drug use at the facility and yet con-
ducted no drug testing.  The failure to test is doubly 
damaging because the drug testing policy was both a rule 
of conduct and the procedure or method for determining 

whether misconduct occurred.
  Thus, the Respondent™s 
failure to apply the policy over a long period of timeŠ
given the corresponding failure to establish that employ-
ees knew of its existenceŠwas an implicit rescission of 
the policy.  In short, the Respondent™s failure to imple-
ment and enforce the polic
y became the practice over 
time. 
The cases that the judge chose to follow in reaching a 
different conclusion are all readily distinguishable.
2 By 
 2 Storer Communications, Inc.,
 297 NLRB 296 (1989), did not turn, 
as does this case, on whether a l
ong dormant policy could be resur-
rected without first bargaining with 
the union. Similarly, the cited lan-
guage in Bath Iron Works Corp.,
 302 NLRB 898, 901 fn. 12 (1991), 
addresses, under deferral principles
, whether a clear and unmistakable 
waiver occurred. 
Sygma Network Corp.,
 317 NLRB 411 (1995), and 
Mitchellace, Inc.,
 321 NLRB 191 (1996), turned on uniform or dispa-
rate enforcement of rule
s, the existence of which were not in issue. 
Kroger Co., 311 NLRB 1187 (1993), involved the dismissal of an 
allegation for a simple failure of 
proof. Two last cases involve facts 
sharply in contrast with this case. Markle Mfg. Co.,
 239 NLRB 1142, 
1147 (1979) (no contention that safety rules became dormant or were 
otherwise rescinded; safety poste
rs displayed throughout plant con-
veyed same message); 
North Kingstown Nursing Care Center,
 244 
 INTREPID MUSEUM FOUNDATION 5contrast, the two decisions cited to the judge by the Gen-
eral CounselŠwhich the judge initially acknowledged 
ﬁappear on their face to be persuasiveﬂŠbear a more 
direct relationship to the fact pattern in this case.  Both 
cases involved longstanding rules that, without notice to 
or bargaining with the union, were suddenly more strictly 
enforced.   
In 
Hyatt Regency Corp.,
 296 NLRB 259 (1989), the 
Board found a violation of Section 8(a)(5) when the em-

ployer more stringently enfo
rced timesheet rules after a 
representation election and subsequently discharged 12 
employees.  Thus, the Board emphasized the marked 
departure from the employer™s preelection practice of lax 
enforcement, which prevaile
d over 6-1/2 years and in-
cluded no enforcement at al
l in the 7 months preceding 
the election. Id. at 263Œ264.  Similarly, in 
Burns Elec-tronic Security Services,
 245 NLRB 742, 764Œ766 

(1979), the Board found that lax enforcement, over 4 
years, of a rule requiring employees to carry a gun or 
night stick required the employer to bargain with the 
Union before posting and enforcing the rule. The Re-
spondent™s conduct here was clearly comparable. 
For these reasons, I find that, by failing to implement 
the 1990 drug testing policy and by allowing it to lay 
dormant for more than 6 years, the Respondent estab-
lished a practice of nonenforcement.  Consequently, the 
Respondent had an obligation to notify and bargain with 

the Union before it reissued the drug testing policy and 
conducted the drug tests in 1997.  By failing to do so, the 
Respondent violated Section 8(
a)(5) and (1) of the Act. 
 Ian Penny, Esq., 
for the General Counsel. 
Donald C. Moss, Esq. (Moss & Moss, LLP), 
of New York, New 
York, for the Respondent. 
Herzl Eisenstadt, Esq. (G
leason & Mathews, P.C.), 
of New York, New York, for th
e Charging Party. 
DECISION STATEMENT OF THE CASE 
STEVEN FISH, Administrative Law Judge.  Pursuant to 
charges filed by Local 1909, 
International Longshoremen™s 
Association (the Union) the Director for Region 2 of the Na-
tional Labor Relations Board (the Board) issued a complaint 
and notice of hearing on November 26, 1997,
1 alleging that the 
Intrepid Museum Foundation, In
c. (Respondent) has violated 
Section 8(a)(1) and (5) of the Ac
t by in substance ﬁreissuingﬂ a 
drug policy on January 27, with respect to drug testing of em-
ployees, conducting a drug test of all unit employees on Febru-
ary 12, and by discharging empl
oyee James Hart
y on February 
20, as a result of such testing, without prior notice to or bar-
                                                                                            
                                                           
NLRB 54, 66 (1979) (performance evaluation program instituted before 
union was certified; implementation si
mply effectuated the program). 
1 All dates hereinafter referred to 
are in 1997, unless otherwise indi-
cated.  gaining with the Union.  The trial with respect to the allegations 
raised by the complaint was heard before me in New York, 
New York, on May 11 and 12, 1998. 
Briefs have been filed and have been carefully considered.  
Based on the entire record,
2 including my observation of the 
demeanor of the witnesses, I make the following
 FINDINGS OF FACT 
I.  JURISDICTION AND LABOR ORGANIZATION 
Respondent, a nonprofit corporation located in New York, 
New York, has been engaged in the business of educating the 

public about and preserving World War II era naval vessels and 
aircraft.  Annually, Respondent
 generates gross revenues in 
excess of $1 million and purchases and receives at its facility, 
goods and materials valued in excess of $5000 directly from 
points located outside the State of New York. 
It is admitted and I so find th
at Respondent is and has been 
an employer engaged in commerce within the meaning of Sec-
tion 2(2), (6), and (7) of the Act. 
It is also admitted, and I so find that the Union is a labor or-
ganization within the meaning of Section 2(5) of the Act. 
II.  FACTS 
A.  Background 
Respondent is a not-for-profit 
corporation that operates a 
floating museum of recent military history and space explora-
tion.  The Intrepid and two other display ships are anchored off 
the West Side piers, where they exhibit aircrafts and artifacts.  
Six boats and barges, all opera
ting in navigable waters, and 
heavy machinery, like hoists, forklifts, and an aircraft tug are 

operated by employees. 
The Museum, during its summer 
schedule, is opened from 10 a.m. to 5 p.m., Monday through Friday and 10 a.m. to 6 p.m. on 
Saturdays and Sundays.  During 
the winter schedule, it is 
closed on Monday and Tuesday. 
It employs approximately 120 
employees, including an op-
erations department consisting 
of between 52 and 60 employees 
divided into three divisions; ma
intenance, engineering, and 
security.  The maintenance divisi
on consists of nine employees, 
who have been represented by the Union since the 1980s. 
Major General Donald Ray Gardner is the president and 
CEO of Respondent and has been in that position since Sep-

tember 19, 1996.  Donald Francis, who has been employed by 
Respondent in various capacities for 15-1/2 years, including his 
present positions of senior vice president for operations and 
deputy director, directly oversees the three branches of the 
operations department. 
Reporting directly to Francis is Scott Koen who is the assis-
tant director of the operations department and is the ﬁdirect 
supervisorﬂ of the maintenance employees.  Both Francis and 
Koen work the same hours, 7:30 a.m. to 6 p.m. but Francis 
 2 While every apparent or nonappare
nt conflict in the evidence may 
not have been specifically resolved below, my findings are based on my 
examination of the entire record, 
my observation of the witnesses™ 
demeanor while testifying and my ev
aluation of the realibility of their testimony.  Therefore, any testimony in the record which is inconsistent 

with my findings is discredited.
   DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 6works Monday through Friday, and Koen Sunday through 
Thursday. 
B.  Alleged Supervisory Status of James Harty 
James Harty was one of three 
foremen employed by Respon-
dent in the maintenance unit.  He was the foreman for week-
days, and he worked Monday through Friday from 8 a.m. to 4 
p.m..  David Mentez served as weekend foreman, and Colin 
Payne as substitute foreman, where it is necessary to have an 
additional foreman. 
All three foremen perform esse
ntially the same functions 
when they serve in that position, and the foreman has always 
been covered under the contract 
as a member of the bargaining 
unit.  Indeed the job is listed in the schedule of wages as ﬁsu-
pervisorﬂ with an extra $3-per-hour salary over the mainte-
nance workers.  However, the category of timekeeper has the 
same hourly salary as the supervisor.ﬂ 
The number of employees under Harty™s supervision, varied 
from four on Mondays and Fridays to six on Tuesdays, and 
eight on Wednesdays and Thursdays.
  His supervision of these 
other members of the crew consists of assigning them work, 
making sure that assignments are completed, and at times, in-
structing employees on how 
to perform their work. 
In this regard, however, from 8 to 10 a.m. (before the Mu-
seum opens), the maintenance 
employees generally have the 
same identical jobs to perform 
which do not change.  In fact, 
most of these jobs had been assigned before Harty became 
foreman, and he did not change the assignments.  When an 
employee left, Harty simply slotted in the replacement to per-
form the same tasks as the former employee.  During this pe-
riod of time, Harty would either assist the crew in cleaning if it 
was shorthanded, or took care of deliveries that came in.  In 
such a situation, Harty would receive a call that a delivery came 
in, and then bring it up on the lift, check and sign for the order, 
and then ask either Koen or Francis where the item should go. 
After 10 a.m. and until the end of the shift, the crew performs 
general cleaning, moves boxes, lo
ads and unloads deliveries, and 
moves exhibits from place to place.  When an order came to 
Harty for maintenance workers to
 perform these tasks, Harty 
would make the assignment.  Howe
ver, for the most part, Harty 
would select employees who were standing next to him at the 
time or who were free at the time to do the work, or if no one was 
available, Harty would do the work
 himself.  Harty testified that 
he spent about 50 percent of his time performing similar kinds of 

physical work that is done by members of the crew. 
The crew including Harty operated various kinds of equip-
ment to move objects, such as fork lifts, an aircraft tug, a man 
lift, a bomb elevator, and a sadd
le hoist.  Harty would decide 
which employees would be assigne
d to use the various types of 
equipment, in part based on Harty™s assessment of their intelli-
gence and ability to operate the 
equipment properly.  However, 
most of the equipment could be operated by any of the employ-
ees.  With respect to the hi-lo and the saddle hoist which is a 
crane used to move planes, only certain employees were quali-
fied to perform such work.  Ha
rty would decide which employ-
ees were to be assigned to operate such equipment, but often 
Harty himself would do so.  Add
itionally, Harty was informed 
by shop steward Colin Payne that
 Francis had informed Payne 
that only Payne, Mentez, and Ha
rty should be allowed to oper-
ate the hi-lo.  This instruction was reinforced directly from 
Francis to Harty on several occasions when a maintenance em-
ployee burned the carpet on the hanger deck when using the hi-
lo, and Francis told Harty that 
he wanted only certain men to 
drive the hi-lo. 
With respect to the saddle hoist-crane, which was used to 
move planes, Harty w
ould usually operate that equipment him-
self, but on occasion either Payne or Mentez would be assigned 
by Harty to do so.  This equipm
ent would be used only once or 
twice a year, either during fleet week or during a big party. 
Respondent frequently rents out its facility for special events, 
such as parties, weddings, and bar mitzvah™s.  On these occa-
sions, temporary maintenance workers are sometimes hired to 
supplement the regular maintenan
ce crew.  According to Francis, 
Respondent uses some amount of extra or temporary workers on 
approximately 30 events of the 
100 events held each year. 
While Francis testified and Respondent contends that Harty 
made the decision as to which 
temporary employees were to be 
hired, such testimony is refuted by the credible testimony of 
Harty and Anthony Aversa the Union™s president, as well as 
documentary evidence.  In fact, 
while Respondent™s officials do 
notify Harty or whatever foreman is on duty at the time as to 

the number of temporary employ
ees needed for a particular 
event, Harty™s role in obtaining these employees consists of 

merely transmitting this information to the union shop steward, 
who in turn makes the selection of temporary employees from a 
list that the steward maintains.  
That procedure is in fact mandated by the collective-
bargaining agreement, which requires Respondent to in the first 
instance request the Union by 
its shop steward, to refer em-ployees for temporary positions.  The record also reflects that 
prior to 1992, shop steward Payne 
had been failing to utilize the 
union list for this purpose, and 
instead referring his friends.  
Thus, Aversa sent Payne a me
morandum dated November 13, 
1992, directing him to hire off the union list.
3 Further, after the Union and Respondent wrapped up negotia-
tions in late 1996, Gardner asked 
Aversa for a copy of the list that 
the Union is using to select temporary employees.  Aversa sent 

such a list to Gardner with a letter dated December 1996, request-
ing that Gardner notify either Harty or Payne if Respondent had 
any problems with any of the individuals on the list. 
The record also reflects that Harty recommended to Payne 
that Angelo Imperato, a friend of 
his, be added to the list when 
Payne needed an additional worker for a large event.  A worker 
was needed quickly, and Imperato who lived close by was 
called and added to the list.  On
 another occasion, when Payne 
was only able to obtain four of the five men needed for an 
event, Payne asked Harty if he 
could call Imperato and see if 
Imperato was available to work.  Harty called Imperato who did 

agree to work that particular job. 
Subsequently, when an opening for a permanent position de-
veloped, Harty recommended to Fr
ancis that Imperato be hired 
to fill that position.  However, Francis did not follow Harty™s 

recommendation, and hired another individual, Errol Ward, 
who Harty had not recomme
nded for the position. 
                                                          
 3 A copy of this memo was sent to Francis.
   INTREPID MUSEUM FOUNDATION 7Testimony was adduced concerni
ng Harty™s alleged role is 
recommending the suspension of employees.  Both Koen and 
Francis testified that Harty recommended that employee Paul 
Jacobowski be suspended for 3 days on one or two occasions, 
and that this recommendation was followed on each occasion.  
However, Koen further testified that prior to Harty™s recom-
mendations, he himself had spoken to Jacobowski and repri-
manded him for his attendance 
problems.  Moreover, after 
Harty made the recommendations 
to suspend Jacobowski, Koen 
asserts that he (Koen) discussed the matter with Francis, 
checked Jacobowski™s timesheets to make sure that Harty was 
ﬁcorrect in his facts,ﬂ and finally agreed to Harty™s recommen-
dations to twice suspend Jacobowski for 3 days. 
Harty recalled that he informed Koen that Jacobowski was 
constantly out of work, and th
at other employees had been 
complaining about doing Jacobowski™s work, but denies that he 

recommended that Jacobowski be suspended. 
Koen also testified concerni
ng an employee named Anthony 
Hernandez, and asserted that 
Harty had recommended that Her-
nandez be suspended for lateness, and that Respondent did so.  

Once again, Koen testified that after this recommendation was 
made by Harty, that Koen and Francis looked over Hernandez™ 
file and concurred in the recommendation to suspend Hernan-
dez. According to Harty, he neve
r recommended that Hernandez 
be suspended, but did complain
 to Koen that Hernandez was 
coming in late, disrupting the men, and the men were complain-

ing to Harty. 
Koen also testified that on one occasion, Harty on his own, 
told Hernandez to go home, without receiving pay, because he 
had come in late.  Koen further testified that Harty may have 
done the same thing with respect 
to Jacobowski, but he was not 
sure. 
Harty denies that he ever sent Hernandez home because of 
lateness, and asserts that he w
ould only send an employee home 
if Koen gave him instructions to do so.  Harty recalled that he 

had on one occasion received such instruction concerning Jaco-
bowski, and that he related this
 instruction from Koen and sent Jacobowski home. Koen and Francis testified that Harty would release workers 
early when they performed a particularly ﬁdirtyﬂ or ﬁbadﬂ job, 
with full pay, without any ap
proval from other supervisors.  
However, neither Francis nor Koen provided any specific ex-
amples of such conduct.  Harty te
stified that the only such inci-
dent he could recall was main
tenance employees cleaned out 
the compactor and the septic 
tank on one occasion, and that their clothing was soiled with ﬁhuman waste.ﬂ  At that time, 
according to Harty, he discussed the situation with John Kelly, 
Koen™s predecessor and it was agreed that the employees in-
volved could leave early and go home. 
Testimony was also provided by Francis that Harty would re-
lease the crew that was employed at a special event before the 
end of the shift, and the crew would be paid for the entire shift.  
However, according to Harty, he would at times allow the crew 
to leave early at a special event when all work was completed, 
but on most of these occasions, either Francis or special events 
Coordinator O™Keefe would specifi
cally authorize the crew to 
leave when work was completed, even though the shift had not 

ended. O™Keefe did not testify, but Francis admitted that 40 percent 
of the time, he would give specific approval to let the crew 
leave when work was completed and pay them until the end of 
the shift.  As for the remaining 60 percent of the time when this 
occurred, Francis testified that
 Harty would ﬁdo it on his own 
or in conjunction with the Special
 Events Coordinator.ﬂ  Fran-
cis did not indicate how often Ha
rty, ﬁdid it on his own.ﬂ   
Harty testified that ﬁmost of the timeﬂ O™Keefe was present 
at the special event, and would authorize the crew to leave prior 
to the end of the shift.  Harty did admit that there were a few 
occasions when he released the crew on his own, without the 
specific authorization of Francis or O™Keefe, who were not 
present at the time.  As to these 
incidents, Harty testified that he 
merely continued the same policy that had been in effect prior 

to Harty becoming foreman.
4 Koen testified that where an employee is notified of a family 
emergency during the shift, the employee will inform Harty, 
and Harty would let Koen know the next day.  Koen concedes 
that the employee would not be paid for the time that they did 
not work. Harty testified that most of the time in such situations, he 
normally would let either Koen or Francis know at the time that 
the employee left, but concedes that occasionally he would be 
busy and would forget to let Francis or Koen know.  While 
Harty admits that he sometimes would ask the employees for 
the reason why they needed to leave early, he never denied any 
employee permission to do so. 
C.  The Drug Testing The parties began negotiations for a new collective-
bargaining agreement sometime in 1989.  Francis was present 
at the negotiations for Responde
nt, along with Larry Sowinski 
and Wayne Schmidt, Respondent™s
 director of exhibits and 
executive director respectively, at that time.  The Union was 
represented by its president, J
ohn Potter, and its attorney, Herzl 
Eisenstadt.5  During these negotiations, the subject of drug use 
by employees of Respondent was discussed. 
On December 12, 1989, Eisenstadt sent a letter to Respon-
dent™s attorney, Vincent Pitta, summarizing what Eisenstadt 
believed to be the status of nego
tiations with respect to various 
issues.  The paragraph in the letter concerning drug use reads as 
follows:  The Union has indicated its strong support of the [Intrepid™s] 
anti-drug efforts.  It will participate in a joint Management-
Labor Committee on Drug Education among the employees.  
However, it is mana
gement™s responsibi
lity to ‚police the 
area™ to enforce rules intended to stem drug use by workers as 
well as the general public, which rules may be included 
among the ‚work rules™ appended 
to the Agreements (as in the 
                                                          
 4 Harty had previously worked as a temporary employee before be-
coming a full-time employee. 
5 Francis at one point in his test
imony stated that Kevin Kennedy, 
the union™s shop steward was also present.  Later on in his testimony, 
Francis was uncertain whether or not Kennedy was present at the nego-
tiations.   DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 8case of the existing rules, the parties are in agreement that 
they will be implemented reasonably and equitably).  These 
will not, however, provide for random drug testing.  Should 
supervision demonstrate to the 
Union that a particular em-
ployee has been or is using dr
ugs while on the job or is then 
under the influence of drugs, the employee may be tested and, 
if the results are positive, may be disciplined, including dis-
missal, for just cause.  As wi
th any other suspension or dis-
charge, it may be grieved. 
 Pitta replied to Eisenstadt™s letter of December 20, 1989.  In 
his December 20 letter Pitta writes, ﬁIn connection with the 
[Intrepid™s] anti-drug efforts, enclosed please find a draft of its 
proposed contract language establishing a joint labor-
management committee.ﬂ  The proposed language, contained in 
addendum 1 to Pitta™s letter, provides, in part: 
 The Union and the Employer agree, effective as of the 
date of this Agreement, to establish a joint committee con-
sisting of two (2) representatives of the Union and two (2) 
representatives of the Employer for the purpose of study-
ing and upon their mutual ag
reement implementing poli-cies and procedures designed to prevent, detect and/or 

remedy employee drug and alcohol abuse. 
 On November 26, 1990, Eisenstadt wrote Pitta concerning 
the ongoing collective-bargaining 
negotiations.  In paragraph 6 
of the letter, Eisenstadt states, 
ﬁA drug testing program is to be 
drafted by counsel to effectiv
ely address the Foundation™s con-
cerns while protecting employee
 privacy and due process.ﬂ  
Eisenstadt testified that neither
 counsel nor representatives of 
the parties, ever drafted a tes
ting program in response to his 
November 26 proposal.  Eisenstadt
 further testified that when 
he wrote the November 26 letter, he intended to address a num-
ber of issues relating to empl
oyee privacy and due process, 
including employee confidentiality and the right to challenge 
the basis for the test.  Francis admitted that ﬁthere was no 
agreement at this negotiation on testing.ﬂ  Francis recalled 
Eisenstadt stating at the negotiati
ons that he would help ﬁdraft a 
policyﬂ and that they should ﬁput together a group of labor and 

management.ﬂ  However, Francis admitted that no joint com-
mittee was formed between the Union and the Intrepid on the 
subject of drug testing.  Francis claimed instead that he formed 
a committee on the subject that consisted of himself and an 
Intrepid attorney. 
The collective-bargaining agreement between the parties was 
executed by Respondent on December 6, 1990, and contained 
no reference to or agreement on 
the subject of drug testing.  
However, the Agreement did contain a number of work rules 
which were agreed on and attached to the contract.  Work rule 
#7 reads as follows: 
 Gross Misconduct:  Any employee observed in lewd or inde-
cent conduct, using obscene or indecent language, fighting, 
threatening anyone, destroying Museum property, soliciting 
money or gifts, or in any way harassing anyone at the Mu-
seum, will be in violation of the work rules and a letter of 
grievance will be issued to the Union.  Two grievance letters 
of gross misconduct will result in dismissal of the employee.  
Drinking of alcoholic beverages, or the taking or using of any 
illegal drug, will also be considered gross misconduct. 
 According to Francis, some
time between December 6 and 11, 1990, he drafted a drug tes
ting policy which was reviewed 
and approved by Respondent™s atto
rney.  Francis further testi-
fied that he then gave a copy of the policy to shop steward 
Kevin Kennedy, and told him to show it to Union President 
Potter, and get back to Francis if there was a problem with it.  
A couple of days later, Francis 
asserts that he asked Kennedy 
whether he and Potter had review
ed the policy and if the Union 
had a problem with it.  Kennedy 
allegedly replied that he and 
Potter had looked at the document 
and ﬁits fine just the way it 
is.ﬂ6  Francis further asserts that he told Kennedy to make sure the 
entire crew sees it, and that he posted the notice in his office as 
well as on the official bulletin board of the museum outside the 
finance department and in the lo
cker room used by the mainte-
nance employees represented by the Union. 
Koen testified that in 1990, he was employed by Respondent 
in the exhibits department and 
that he did not recall seeing a 
copy of the ﬁDrug Testimony Policyﬂ posted anywhere at the 
Museum.  However, Koen did recall receiving a copy of that 
policy in his mailbox at that tim
e.  The Drug Testimony Policy 
as testified to by Francis and Koen was as follows: 
MEMORANDUM TO:         ALL DEPARTMENTS 
 FROM:  DONALD FRANCIS 
 DATE:   DECEMBER 11, 1990 
 SUBJ:    DRUG AND ALCOHOL ABUSE POLICY 
 Attached hereto is a copy of the Museum™s Drug and 
alcohol abuse policy adopted by the Intrepid Museum after 
consultation with our attorneys. 
 Donald Francis  
Deputy Director 
 COMPANY POLICY ON ABUSE
 OF DRUGS AND ALCOHOL IN THE WORKPLACE
 The Intrepid Sea-Air Space Museum (the Company) 
recognizes that the future of the Company is dependent on 
the physical and psychological 
health of all of its employ-
ees.  The misuse and abuse of
 drugs and alcohol poses a 
serious threat to both the Company and its employees.  It 

is the responsibility of bot
h employees and the Company 
to maintain a safe, healthful, and efficient working envi-
ronment. Therefore, the Company has adopted the following 
policies: 
 I.   On-the Job Use, Posse
ssion, Sale or Distribution 
                                                           
 6 Neither Kennedy nor Potter testified.
  Potter was deceased at the 
time of the hearing.  Kennedy wa
s no longer employed by Respondent, 
having been terminated at a time undisclosed by the record.
   INTREPID MUSEUM FOUNDATION 9The use, possession or sale of unauthorized or illegal 
drugs or the misuse of any legal drugs on Company prem-
ises or while on Company business is prohibited and will 
constitute grounds for appropriate discipline, up to and in-
cluding discharge. 
The use of Company property, including Company ve-
hicles and telephone, or an 
employee™s position within the 
Company to make, transfer,  or sell intoxicants, or illegal 

drugs, is prohibited and will constitute grounds for appro-
priate discipline, up to and including discharge. 
 II.   Employee Impairment and Drug Use 
 Any employee under the influence of drugs or alcohol 
which impairs judgment, performance or behavior while 
on Company business will be su
bject to appropriate disci-
pline, up to and including discharge. 
Employees must promptly notify their supervisors if 
they are convicted of a criminal drug offense occurring in 
the workplace.  Employees mu
st promptly report to their 
supervisors the use of any prescribed medication which 
may impair their judgment,
 performance or behavior. 
 III.   Employee Drug Testing 
 The Company has a right to require employees to un-
dergo testing for alcohol or drug use if it has reason to be-
lieve that the employee is in violation of the aforemen-
tioned rules.  Refusal to submit to such testing will result 
in appropriate discipline, up
 to and including discharge. 
The Company has the right to decide whether the em-
ployee will continue work pe
nding receipt of the test re-
sults. Upon receipt of the results of a drug test, the employee 
will be notified.  If the results are positive, the employee 
will be given an opportunity to explain. 
Upon receipt of a verified or confirmed positive drug 
or alcohol test result which indicates a violation of the 
Company™s written policy, the Company may impose dis-
ciplinary or rehabilitative action.  Such action may include 
a requirement that the employee enroll in rehabilitation, 
treatment or counseling program, approved by the Com-
pany, which may include additional drug or alcohol testing 
as a condition of returning to work. 
 This drug policy was not attached
 to the collective-bargaining 
agreement executed in 1990, nor 
was it ever mailed to or oth-
erwise distributed to any officers of the Union. 
Following the expiration of the 1990 contract, the parties did 
not negotiate a successor cont
ract until 1994, when they reached an agreement that covered the period October 14, 1994, 
to December 31, 1996.  In the six bargaining sessions that pro-
duced the 1994 contract, the subject of drug testing was not 
raised by either party.  The lang
uage of work rule 7 in exhibit C 
of the 1990 contract was modified
 in 1994.  In this regard, Francis testified that the Union demanded in negotiations that 
the rule on drug usage be limited to cases where the usage offi-
cers ﬁon the premisesﬂ of the Intrepid.  Accordingly, the 1994 
version of work rule 7 provides as follows: 
 7. Gross Misconduct:  Any employee observed acting 
lewdly, or indecently or using obscene or indecent lan-
guage, or fighting, or threatening anyone, or destroying 
Museum property, or soliciting money or gifts, or in any 
way harassing anyone at the Museum, will be in violation 
of those work rules and a letter will be issued to the em-
ployee with a copy of the Union.  Two such letters regard-
ing the employee™s gross misconduct will result in dis-
missal of the employee.  Drin
king of alcoholic beverages 
in the public portions of the 
Museum™s premises or during 
working hours anywhere, or the taking or using of any il-
legal drug anywhere or anytim
e on the premises shall con-
stitute gross misconduct. 
 In 1996, Aversa and Gardner participated in negotiations of 
an extension agreement to the 1994 contract, which was exe-
cuted on November 25, 1996, and effective from December 31, 
1996, to December 31, 1997.  This agreement provided that all 
the terms of the prior agreement shall be extended for 1 year, as 
well as several minor modificati
ons.  The subject of drug test-ing was not raised by either party during the negotiations for 
this extension agreement. 
According to Aversa, who became union president in late 
1992, he was unaware (prior to 
February 1997) that Respondent 
had ever issued a drug testing 
policy or that the maintenance 
employees were subject to such a policy.  Aversa also testified 
that he was never informed by his predecessor as president, a 
woman named Cathy Myers that such a policy had been in 
effect. Eisenstadt, who as noted above was the Union™s attorney in 
1989Œ1990 also testified that he wa
s unaware of such a policy, 
and that he did not see a copy of such a policy until 1997 at the 

unemployment hearing for Harty.  Eisenstadt also testified that 
neither Potter (union president) nor Kennedy (union shop stew-
ard) ever informed him that they were made aware of such a 
policy or at any other time.  Furthe
r, Eisenstadt testified that he 
searched his files and did not find a copy of this 1990 drug 

testing policy. 
It is undisputed that between December 1990 (when this test-
ing policy was allegedly announ
ced), until February 1997, no 
testing had been conducted of
 bargaining unit employees.  
However, sometime in 1995 or 1996, Francis received a report 
that a member of management wa
s using drugs.  Therefore, at 
that time he decided to test 
a majority of Respondent™s man-
agement and salaried personnel for drugs.  The record does not 
reflect the results of such tes
ting, or whether any of these 
managerial or salaried employees 
were disciplined as a result of 
such test. 
Sometime in 1995, Francis received a report that one mem-
ber of the maintenance unit was using drugs, and that based on 
his own observation of that pers
on™s behavior, he believed that 
the employee was taking drugs.  However, that employee was 
not tested. Francis also testified that the reason that he instituted the 
drug testing policy in 1990 was th
at he had found drug para-
phernalia in the ship.  He further asserts that after the policy 

was announced to employees, Respondent did not find very 
much thereafter, ﬁso maybe it worked.ﬂ 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 10In or about February 1996, Koen found various kinds of drug 
paraphernalia
7 on the fifth deck, which is an area frequented by 
operations personnel, including 
members of the maintenance 
department.  Koen reported his 
discovery to Francis and they 
decided to try to catch someone in the act of using drugs, and to 
continue to monitor the situation.  They did not discuss whether 
or not to test employees at that time, and concluded that Koen 
would monitor the situation.Thereafter, Koen would inspect the 
fifth deck area every month or so, and discovered increasing 
amounts of drug paraphernalia, 
but Respondent was unable to 
catch anyone using drugs. 
In the fall of 1996, Francis found rolling paper in the pickup 
truck that is used by employees
 in the engineering and mainte-
nance department.  Additionally, Koen found crack vials and 
crack pipes on the fifth deck, along with the other drug para-
phernalia described above. 
Also, both Francis and Koen were told by an employee that 
there was extensive drug use on board the ship during business 
hours, and that some of these individuals were operating heavy 
equipment.  They were both gi
ven specific names of employees 
who were allegedly using drugs, 
which included eight or nine 
members of the operations depart
ment.  Harty was one of the 
names given to Koen and Francis by a fellow employee as one 

of the employees were using drugs
.  Francis, in fact, was told 
by this employee, ﬁ[N]o one in
 the maintenance crew would 
pass the test.ﬂ 
In mid-October 1996, shortly after Gardner became C.E.O., 
Francis reported to Gardner that Respondent had a drug prob-
lem on the Intrepid.  Francis informed Gardner of the evidence 
that he and Koen had uncovered, including the ﬁhearsayﬂ 
statements from an individual 
that drug use was rampant among 
the operations department employees.  Genera
l Gardner was most concerned about this report, and in fact he had himself 
smelled marijuana in the bathroom.  Gardner asked Francis if 
Respondent had a drug testing policy, and Francis produced a 
copy of the 1990 policy.  Francis informed General Gardner 

that the policy was applicable to all employees, but that no 
employee in the maintenance department had been tested pre-
viously.  According to Gardner, the only reason given to him by 
Francis that he recalls, for the failure of Respondent to previ-
ously test these employees was ﬁfinancial reasons.ﬂ  Gardner 
indicated to Francis that he be
lieved that Respondent should be 
ﬁproactiveﬂ in testing, and then proceeded to review various 
documents including the 1990 polic
y, the collective-bargaining 
agreement, and the Union™s letters to determine how and when 
to proceed.  Gardner asserts that he also consulted with Re-
spondent™s attorney to see if its drug policy conformed with 

New York State law . 
Sometime in December 1996, Gene
ral Gardner decided that 
he would test all the employees 
in the operations department.  
With respect to the maintenance department, Gardner asserts 

that he believed that he had ﬁreasonable causeﬂ to warrant drug 
testing of all employees in th
e department, since Respondent 
had found drug paraphernalia in areas where the employees 

work, including the pickup truck which employees, including 
                                                          
                                                           
7 The paraphenalia found by Koen included pipes, roaches, and 
marijuana containers.
  Harty drive.  Gardner admitted 
that he did not believe that 
Harty was one of those who was 
taking drugs.  However, he 
asserts that he knew that at least one and probably more of the 

employees were using drugs, and, 
therefore, decided to test all 
nine employees in the department. 
Gardner does recall being told 
about the ﬁhearsayﬂ informa-
tion from Francis concerning drug use, but did not remember if 
Harty was one of the individuals named as a drug user.  How-
ever, General Gardner testified that although he did not disre-
gard this ﬁhearsayﬂ information, these reports were less valid 
than the physical evidence that had been discovered, which had 
the most importance to Gardner in deciding that he had reason-
able cause to test. 
General Gardner conceded that he also believed that he had 
the inherent right to test all 
employees even absent reasonable 
cause, because of the collective-bargaining agreement™s refer-
ence to drug use and the letter from the Union™s attorney in 
1989, which in his view recognized and agreed to a drug free 
workplace.  Gardner also testifie
d that he did not need reason-able cause to test the engineering and security guard employees 

in the operations department, si
nce the former employees were 
not represented by a Union, and the latter group of employees 
were parties to a collective-bargaining agreement which ex-
pressly permitted testing. 
General Gardner concluded, how
ever, that it would be ap-propriate for Respondent to reissue the 1990 drug testing policy under his own name, so employ
ees would understand its impor-tance and ﬁthat this was a museum policy that was in effect.ﬂ
8  Accordingly, he drafted a document entitled ﬁ
POLICY LETTER 
#4 COMPANY POLICY ON ABUSE OF DRUGS AND 
ALCOHOL IN THE WORKPLACE 
which was signed by Gard-
ner, and dated January 27, 1997. 
 After the document was re-
viewed by Respondent™s attorn
ey and some minor changes 
made, it was distributed to Re
spondent™s employees.  Except 
for a few minor and insignificant language changes, the 1997 
document was identical to the 1990 policy that Respondent™s 

witnesses testified was issued and posted in 1990. 
Francis and Koen met with Colin Payne, the Union™s shop 
steward, on or about January 27, 1997.  Payne was handed a 
number of copies of the policy and 
was told to give copies to all 
the maintenance employees and to let Respondent know if he 
(Payne) had any problems with it. 
 The next day, Francis, in 
Koen™s presence, asked Payne if he had read the policy and if 

he had a problem with it.  Payn
e replied that he had no problem 
with it, since ﬁit™s the same thing we™ve had all along.  It™s the 
same thing that you wrote way back when.ﬂ  Payne also con-
firmed that he had given a copy
 to each employee and they all 
had read it and understood it.
9 Respondent admittedly did not send a copy of the policy to 
Aversa or any official of the Union.  Francis asserts that the 
notice to the shop steward was sufficient in his view. 
 8 In fact, Gardner also reissued six 
or seven other museum policies in 
his name.
  9 The above findings concerning the 
conversations between Francis, 
Koen, and Payne is based on the e
ssentially mutually corroborative 
testimony of Francis and Koen.  Payne did not testify.  
 INTREPID MUSEUM FOUNDATION 11On February 6 or 7, Koen met with employees of the main-
tenance department, as well as 
other members of the operations 
department.  Koen redistributed a copy of the January 27 
memorandum, and  had employees 
sign a sheet indicating that 
they had received, read, and understood it.  Harty was among 
the employees who singed this document. 
On the same day, Koen distributed another memorandum, 
dated February 5, 1997, and issued by Francis entitled ﬁ
Drug 
Testing.ﬂ This memorandum reads as follows: 
MEMORANDUM TO:         All Operations Staff  DATE:  February 5, 1997 
 FROM:   Donald FrancisŠVice President 
 THE:       
Drug Testing 
 The Intrepid Museum is committed to assuring the 
safety and well-being of all of
 its employees and visitors.  

This commitment includes a strict prohibition against the 
use of alcohol and/or drugs at any time on company prop-
erty.  Since an employee whos
e judgment is impaired is a 
danger to himself and others, th
is prohibition also included 

coming work under the influence of alcohol and/or drugs.  
The Museum will take all steps to make sure this policy is 
complied with.  In accordance with our long-standing drug 

testing policy (which was rece
ntly reiterated in General 
Gardner™s policy letter #4 da
ted January 27, 1997) em-
ployees will be asked to undergo testing for the presence 
of alcohol and drugs when pr
oblems or circumstances in-
dicate cause to believe that an employee (or group of em-
ployees) is in violation of the Museum™s prohibition 

against the use of drugs or al
cohol at work or that em-
ployee (or group of employees) is coming to work under 

the influence of such substances. 
Additionally, the Museum is required pursuant to U.S. 
Coast Guard regulations to register all employees who are 
involved in the operation of 
vessels on United States wa-terways in a certified random drug testing program.  
Therefore, all personnel who are involved in such opera-
tions will be tested to qualify for the program.  Thereafter, 
those employees will be tested randomly as determined by 
a certified drug testing laboratory. 
Moreover, because management has cause to believe that there have been violati
ons of the Museum™s prohibi-
tion against employees using or being under the influence 

of drugs and/or alcohol in the workplace, all personnel in-
volved in the use of machinery 
or equipment, or the health 
and safety of our visitors a
nd staff will also be tested. 
You will be notified of the results of your test.  If the 
results are positive you will be given an opportunity to ex-
plain.  A verified or confirmed positive test result indicat-
ing a violation of the Museum™s prohibition against em-
ployees using or being under the influence of drugs and/or 
alcohol during working hours or on company property will 
result in corrective or disciplinary action up and including 
termination of employment. 
 Koen conceded that the February 5 memorandum repre-
sented a change from past practice, in that it permitted random 
drug testing of maintenance employees when such employees 
are involved in the operations of
 vessels on United States Wa-
terways.
10 On February 12, 1997, Respondent
 tested all 60 employees 
in the operations department, including the nine employees in 
the maintenance department. 
Union President Aversa was first notified of the testing by 
Harty, who informed him that the maintenance employees had 
already been tested.  He then notified the Union™s attorney, 
Eisenstadt, who informed Aversa
 that Respondent had violated 
the contract by testing its
 maintenance employees.  
However, the Union did not file a grievance over the Re-
spondent™s action in testing, and did not even contact Respon-
dent about such action until after February 20, 1997, when 
Harty was terminated for failing the drug test.
11 After the discharge of Harty, Aversa called Gardner and told 
him that it was ﬁillegalﬂ for Respondent to test the men and that 
Harty should not have been fired.
  Aversa requested that Gard-ner reinstate Harty, urging that 
the drug policy includes reha-
bilitation.  Gardner replied that Harty had tested positive for 
cocaine, and Aversa responded that it doesn™t make any differ-
ence, ﬁa drug™s a drug.ﬂ  Gardner refused to change his mind 

and the matter was turned over to the parties attorneys. 
Eisenstadt prepared a draft lett
er dated February 21, 1997, to 
General Gardner.  The letter asserts that the Union has been in 
the forefront among unions in in
suring a drug-free workplace, and has negotiated many drug pr
ograms, which are grounded in 
rehabilitation and not punishment or 
retaliation.  The letter adds 
that testing has not been negotiated, and that the Union has never consented to Respondent™s
 right to test employees. 
The letter further requests that
 Harty™s termination be con-
verted to a suspension, with an opportunity for his application 
for reinstatement on his certified completion of an approved 
rehabilitation program, subject to 
further testing.  Finally the 
letter asserts that Respondent has violated the Act, as well as 
the contract, but hopes that filing charges or a grievance will 
not be necessary. 
Eisenstadt discussed the letter
 with Respondent™s attorney 
and faxed him a copy, but never actually sent it to Gardner, 
since Respondent™s attorney subs
equently informed Eisenstadt 
that General Gardner had been shown a copy of the letter, and 
the Union™s message had been conveyed. 
The Union finally decided not to file a grievance under the 
contract, but rather to file a charge with the Board, ﬁbecause we 
felt that that would be the most direct method of remedying it.ﬂ 
General Gardner testified conc
erning his interpretation of 
Respondent™s work rule 7 and its reference to two warnings.  
According to Gardner, a warning letter is not required for viola-
tions of the drug and alcohol sect
ions of the rule, since only the 
                                                          
 10 Working on vessels in U.S. Waterways refers to working on 
barges, not on the Intrepid itself.  
From time-to-time, the maintenance 
employees do perform some work on such barges.
 11 Two other employees in the opera
tions department, one in engi-
neering and one security guard also
 failed the test.  These employees 
were also terminated by Respondent.
   DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 12preceding sentences which discuss other less serious offenses 
such as acting lewdly or using obscene language require the 
two warnings.  The prohibition of drinking alcoholic beverages 
and using drugs is contained in
 the sentences after the two 
warning requirement, and, therefor
e, he believes that it is not mandated that a warning be issued in such circumstances Gard-
ner also testified that he believed that Harty™s conduct was 
ﬁegregious,ﬂ and since Harty was a foreman and admitted to 
using cocaine, he decided th
at termination was warranted. 
The parties entered into a memorandum of understanding on 
April 13, 1998, that contained the terms of a new collective-
bargaining agreement.  The memorandum contains the follow-
ing provision relating to drug testing: 
 16.  A new drug and alcohol 
testing program to be in-augurated, to include pre-hi
re, reasonable cause and ran-
dom testing (per Coast Guard requirements); split samples, 
secure chain of custody; tes
ting for alcohol and major pro-
hibited drugs, per NDA standard
s; and an MRO review.  
Provision of union™s or employee™s challenge to basis for 
testing, with testing to proceed but results to be sealed 
pending  resolution.  Employee who tests positive to be 
permitted to undergo rehabilitation and to be individually 
tested randomly at employer™s instance for one year.  A 
second offense subjects the em
ployee to immediate termi-
nation.  Contractual grievance procedures, to apply to all 

aspects of program. 
 D.  Alleged Supervisory Status of Harty 
Respondent asserts that the evid
ence establishe
s that Harty 
was a supervisor under Section 2(11) of the Act, inasmuch as 
he hired individuals on his own authority, effectively recom-
mended the hiring of a permanen
t staff member, assigned work 
to the other employees, effectively recommended disciplinary 
action, and rewarded employees by permitting them to leave 
before the end of the shift without loss of pay.  I do not agree. 
The record fails to support Respondent™s assertion that Harty 
hired temporary employees for special events without prior 
approval and ﬁin the exercise of
 his own judgment and discre-
tion.ﬂ  On the contrary, the evidence is clear that the hiring of 
temporary employees is done by
 the shop steward from a list 
maintained by the steward, pursuant to the contract between the 

parties.  Harty™s role in this process is solely to transmit the 
request of Respondent™s official
s for a particular number of 
temporary employees to the shop steward.   
Therefore, there is no basis to conclude that Harty exercises 
any judgment, independent or otherwise, in connection with the 
hiring of temporary employees.
12 The record does not reflect as Respondent contends that 
Harty effectively recommended the  hiring of a permanent staff 
                                                          
 12  Indeed, even if as Respondent asserts, but the record does not 
support, Harty made the calls to hire the temporary employees, such 
would not be sufficient to establish supervisory status, since the names 
were derived from a list that Harty had not compiled.  Thus, his func-
tion in that regard would be construed 
as clerical in nature, and does not 
require the exercise of independent judgment or discretion.  
Illinois Veterans Home, 323 NLRB 890 (1997); 
L. Suzio Concrete Co
., 325 
NLRB 392, 395 (1998).
  member.  Rather the one reco
mmendation that Harty did make 
in this regard, to hire his friend Angelo Imperato for such a 
position was rejected by Responde
nt.  Harty was instrumental 
in adding Imperato to the list
 of temporary employees main-
tained by the Union, when the steward asked if Harty knew of a 
worker who lived close by.  On another occasion, the steward 
asked Harty to call his friend Impe
rato to see if he was avail-
able for a particular job.  Thes
e actions by Harty can hardly be 
construed as effectively reco
mmending the hiring of an em-ployee, and are insufficient to establish 2(11) status. 
While the record does establish that Harty does assign and 
direct the work of the members of his crew, Respondent has 
fallen short of meeting its bur
den of establishing that Harty 
exercised ﬁindependent judgmentﬂ in carrying out these func-
tions.  Hausner Hard-Chrome of Kentucky,
 326 NLRB No. 
136, slip op. at 1Œ2 (1998) (not
 reported in Board volumes). 
The large majority of the work by the crew such as general 
cleaning, moving boxes, load
ing and unloading boxes, and 
moving exhibits from place to place, are routine, unskilled 
tasks, which do not require the exercise of independent judg-
ment by Harty to assign.  
Greenhorne & O™Mara, Inc
., 326 NLRB 514 (1998); 
Lincoln Park Nursing Home
, 318 NLRB 
1160, 1162 (1995) (maintenance supervisor
); Sears & Roebuck 
& Co.
, 292 NLRB 753, 754Œ755 (1989); 
Esco Corp., 298 
NLRB 837, 839 (1990).  Indeed, in this connection Respondent 

has not established that the skills of the employees differ sig-
nificantly with respect to most of their work tasks.  
Providence Hospital, 320 NLRB 717, 731 (1996). 
Additionally between 8 and 10 a.m. in the morning the em-
ployees perform the same tasks every day.  After 10 a.m., when 
it is necessary to assign an employ
ee to a particular job, Harty 
generally selects crew members 
who were standing next to him at the time or who were free at the time to do the work.  Such 
assignments by Harty is a func
tion of routine work judgment 
and not a function of authority to use the type of independent 
judgment required of a supervisor.  
Clark Machine Corp
., 308 
NLRB 555, 556 (1992); 
Illinois Home, 
supra. Respondent emphasizes Harty™s 
admission that he selected 
individuals on the crew who could operate heavy equipment 
based on his assessment of the intelligence or abilities of the 

particular employees. 
 However, I note that the discretion exer-
cised by Harty in such assignme
nts is circumscribed by previ-
ous instructions from Francis limiting the employees that Harty 
could choose to operate certain e
quipment such as the hi-lo and 
saddle hoist.  In any event, thes
e kinds of assignments, are not 
sufficient to confer supervisory status on Harty, since they are 
merely acts of ﬁan experien
ced employee who knows which 
employee can better operate certain equipment.ﬂ  
Sears & Roe-
buck, 
supra at 755 (selection of one employee over another to 
operate a forklift does not support finding of supervisory 

status).  See also 
Hausner Hard, 
supra (maintenance assign-
ments on the basis ﬁthat a skill
ed leadman generally makes 
such assignments, namely by taking note of employees™ skills 
and experience with respect to particular tasks,ﬂ held to be rou-
tine); 
Quadrex Environmental Co.
, 308 NLRB 101 (1992) (as-
signment by leadmen of tasks to work crew employees demon-

strates nothing more than the k
nowledge expected of experi-
 INTREPID MUSEUM FOUNDATION 13enced persons regarding which employees can perform particu-
lar tasks). Respondent also alleges that 
the evidence establishes that 
Harty effectively recommended disciplinary action with respect 
to employees Jacobowski and Hern
andez, and on another occa-
sion sent Hernandez home without
 receiving pay, because of 
lateness.  Koen and/or Francis testified concerning these mat-
ters, and if credited, would establish that Harty did recommend 
that Respondent suspend Hernand
ez and Jacobowski for 3 days 
for lateness and that Respondent followed this recommenda-
tion.  Koen testified that Harty sent Hernandez home without 
pay, also for coming in late. 
Harty admits that he did co
mplain to Koen about Jaco-bowski™s lateness, but denies 
recommending that Jacobowski or 
any employee be suspended.  Harty also denies ever sending an 

employee home on his own initiative,
 and asserts that he would 
only do so if Koen gave him such
 instructions.  Harty recalled 
receiving such instruction with respect to Jacobowski. 
I need not make credibility resolutions with respect to the 
above conflicts in testimony 
between Respondent™s witnesses and Harty, because in my view, fully crediting Francis and 

Koen in these areas does not es
tablish supervisory status of 
Harty. 
Thus, as to the recommendations to suspend employees 
Jacobowski and Hernandez, Respondent™s witnesses concede, that after receiving Harty™s recommendations, Koen and Fran-
cis discussed the recommendation, checked the timesheets of 
the employees involved to make sure that Harty was ﬁcorrect in 
his facts,ﬂ and looked over the em
ployees™ files.  In such cir-
cumstances, where no disciplinary action is taken without ac-

knowledged supervisors having conducted their own independ-
ent investigation of the matter, such recommendations are not 
ﬁeffectiveﬂ recommendations sufficient to confer supervisory 
authority.  
Brown & Root, Inc
., 314 NLRB 19, 23 (1994); 
Northcrest Nursing Home
, 313 NLRB 491, 497, 506Œ507 
(1993); Polynesian Hospitality Tours
, 297 NLRB 228, 235Œ236 
(1989); Ball Plastics Division
, 228 NLRB 633, 634 (1977). 
As for the one incident, where 
Harty allegedly sent employee 
Hernandez home without pay when he showed up late for work, 
this conduct is insufficient to es
tablish supervisory status, in-
asmuch as the exercise of such restricted and sporadic authority 
does not require independent judgment, 
Lincoln Park, 
supra at 
1162; Northcrest Nursing, 
supra at 497, and the evidence does 
not establish that any ultimate 
personnel decision was made by 
Harty as a result of Harty sending Hernandez home.  
Quadrex, 
supra at 101.  Moreover, this 
single instance of conduct by 
Harty, even if considered superv
isory in nature, is too isolated 
to establish supervisory status.  
Brown & Root, 
supra at 21; Polynesian Tours, 
supra at 236. 
Respondent also contends that
 Harty exercised supervisory 
authority by rewarding employees when he permitted employ-
ees to leave work early before the end of the shift without loss 
of pay.  In that regard, Harty admitted that on one occasion, 
after some employees cleaned out
 a septic tank resulting in 
their clothing being soiled with 
human waste, he allowed these employees to leave early and go
 home without loss of pay, but 
that he did so, only after receiving permission from a higher 
supervisor.  This action by Hart
y is hardly sufficient to estab-
lish the requisite discretion indica
tive of supervisory status, and 
is again a single isolated incident.  
Brown & Root, 
supra. Testimony was also adduced 
concerning Harty allowing em-
ployees to leave early while working at special events.  How-

ever, the record reveals that while Harty did at times permit the 
crew to leave early, 
as long as work was completed, he did so 
either with the specific permission of higher management, or as 
a continuation of the policy that had been in effect prior to his 
becoming foreman.  Accordingly, I do not find that Harty™s 
actions in this respect to be 
indicative of 2(11) supervisory 
status. 
Respondent also places reliance on several other factors, 
such as Harty™s additional salary of $3 per hour, the fact that at 
times he is the only ﬁsupervisorﬂ present, and that he permitted 
on his own employees to leave work early in emergency situa-
tions.  However, since I have not
 found, as described above that 
Harty exercised any of the primar
y indicia of supervisory status 
as enumerated in Section 2(11) of
 the Act, it is unnecessary to 
consider these ﬁsecondaryﬂ indici
a of supervisory authority.  
S.D.I. Operating Partners, L.P
., 321 NLRB 111, 112 fn. 2 
(1996); J. G. Brock Corp
., 314 NLRB 157, 159 (1994). 
Moreover, even if I were to consider these secondary indicia, 
they are not indicative of superv
isory status herein.  The addi-
tional salary of $3 per hour has 
little significance, since the 
Board routinely finds employees who receive extra pay for 

assuming leadman responsibilities not to be supervisors under 
Section 2(11) of the Act.  
Lincoln Park, supra at 1162Œ1163 
(maintenance supervisor received extra $2 per hour), 
Jordan Marsh Stores, 317 NLRB 460, 467 (1995); 
Brown & Root, 
supra. As for the authority to allow employees to leave work early 
in an emergency situation, the discretion exercised by Harty in 

this regard is routine and clerical, does not involve the exercise 
of independent judgment, 
L. Suzio, 
supra, 325 NLRB at 393; 
Azusa Ranch Market
, 321 NLRB 811, 812 (1996), and is not 
determinative of s
upervisory status.  
J. C. Brock, 
supra at 160; Providence Hospital, 
supra at 732; 
McCullough Environmental 
Services, 306 NLRB 565, 566 fn. 5 (1992). 
Finally, the fact that at times
, Harty is the highest ranking of-
ficial working at the museum is also far from sufficient to es-

tablish his supervisory status.  
McCullough, 
supra at 566 fn. 6; 
S.D.I. Operating Partners
, L.P.,
 321 NLRB 111 (1996); 
Esco, 
supra. Accordingly, based on the foregoing analysis and authorities, 
I conclude that Respondent has fa
iled to establish that Harty 
was a supervisor as defined in
 Section 2(11) of the Act. 
E.  The Alleged Unilateral Changes 
The complaint alleges, and th
e General Counsel contends 
that Respondent by ﬁreissuingﬂ its drug policy on January 27, 

1997, and subsequently conducting 
a drug test on February 12, 
1997, and discharging Harty on Fe
bruary 20, 1997, as a result 
of such test, without notifying and bargaining with the Union, 
has violated Section 8(a)(1) and (5) of the Act. 
In assessing these allegations, 
it is well settled and undis-
puted that drug testing is a mandatory subject of bargaining, 
and that employers must notify and bargain with the Union that 
represents its employees before it institutes a policy of drug 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 14testing of its employees or makes changes in any existing drug 
policy that was in effect for such employees.  
Johnson-Bateman 
Co., 295 NLRB 180 (1989); 
Tocco, Inc
., 323 NLRB 480 
(1997); Delta Tube & Fabricating Corp
., 323 NLRB 856 
(1997). Here, Respondent on January 27, 1997, ﬁreissuedﬂ its drug 
testing policy, that had been previously issued by it on Decem-
ber 11, 1990.  Respondent contends
 that the drug testing policy 
previously issued on December 11, 1990, was agreed to by the 
Union, and was still in effect 
as of January 27, 1997.  There-
fore, it was not required to notify or bargain with the Union 
prior to the ﬁreissuance,ﬂ since this action was merely a state-
ment of a preexisting policy that had previously been agreed to 
by the Union. 
The General Counsel makes a number of alternative conten-
tions in response to Respondent™s arguments, which I shall deal with seriatim.  Initially, the Ge
neral Counsel asserts that the testimony of Francis concerning 
his alleged conversations with 
the shop steward in 1990 should not be credited.  While as the 
General Counsel points out, Francis 
was not credible in some of 
his testimony with respect to th
e authority of Harty, I do not 
believe that these problems with his testimony are sufficient to 
discredit Francis™ unrefuted accounting of his discussions with 
Kennedy.  I note in this regard that not only is Francis™ version 
not contradicted by either Kennedy
 or Potter (who is deceased), 
but is implicitly corroborated by the further uncontradicted 

testimony of Francis, supported by Koen, concerning their con-
versations with Payne, the Union™s shop steward in 1997.  
Thus, after Francis showed Payne a copy of the ﬁreissuedﬂ drug 
policy in 1997, Payne replied that
 he had no problem with it 
since ﬁit™s the same thing we™ve had all along.  It™s the same 

thing you wrote way back when.ﬂ 
The General Counsel convenien
tly ignores this highly sig-
nificant evidence, particularly since Payne is still employed by 
Respondent, and could have been
 called by the General Coun-
sel or the Charging Party to refute this testimony of Respon-
dent™s witnesses.  I, therefore, credit the testimony of Francis 
concerning both his 1990 and 1997 conversations with union 
shop stewards Kennedy and Payne, respectively. 
Therefore, this testimony esta
blishes that Francis, in 1990, 
showed Kennedy a copy of the proposed drug testing policy, 
told him to show it to Union President Potter and get back to 
Francis if there was a problem with it.  Several days later, Fran-
ces asked Kennedy whether he and Potter had reviewed the 
policy and Kennedy responded, that he and Potter had looked at 
the document and ﬁit™s fine just the way it is.ﬂ 
Respondent asserts that the above evidence constitutes suffi-
cient proof that the Union agreed to the policy, the General 
Counsel argues however that even
 if credited, no
 agreement by 
the Union has been established.  The General Counsel points 
out that the issue of drug testing had been the subject of nego-
tiations in 1989 and 1990, but no agreement had been reached.  
Moreover, the parties through thei
r attorney™s had discussed the 
formation of a joint labor management committee to explore 

the issue.  However, no such joint committee was formed, but 
instead Francis ﬁin effectﬂ formed his own committee with 
Respondent™s attorney, and drafted the 1990 policy.  Further, 
the General Counsel asserts, 
that although Francis may have 
notified and secured the agreemen
t of the shop steward to the 
policy, the Union cannot be said to
 have agreed to it, since the 
shop steward was not authorized to negotiate a modification of 
the contract.  
McDaniel Ford, Inc., 322 NLRB 956, 963 (1997); Union Child Day Care Center, 304 NLRB 517, 523 (1991); 
TLI, Inc
., 271 NLRB 798, 804 (1984); Spriggs Distributing 
Co., 219 NLRB 1046, 1049 (1975).  I disagree. 
Respondent did more than just notify or discuss the proposed 
drug policy with the shop steward.  It asked the steward to 
show to the union president and obtain the approval of the 
president.  There is no question that the union president was 
authorized to negotiate on behalf of the Union, and Potter had 
been present throughout the negotiations when the issue had 
been discussed.  Thus, Respondent in effect negotiated with the 
president through the shop steward.  While this may not be the 
preferred method of negotiating, it is not illegal, and in my 
view is sufficient based on all 
the circumstances herein to es-
tablish that the Union agreed to the drug testing policy in 
1990.13  It is also significant that in none of the above cases 
cited by the General Counsel, did the discussions with the shop 

steward also result in further 
discussions with higher union 
officials concerning the matter by the steward.  Indeed, in 
Un-ion Child, supra, the administrative law judge specifically noted 
that the Respondent therein, did 
not seek to have the shop stew-
ard inform the certified representative of the substance of the 
discussion so that the union would have prior notice of the 
charges and an opportunity to bargain.  Id at 523.  Here, Re-
spondent did precisely that.  Fr
ancis asked the shop steward to 
have the union president review and approve the policy and that 
is what happened.  The Union had full opportunity to protest or 
bargain about the policy in 1990.  It not only did not do so, but 
expressed its agreement with the policy, by the president stat-
ing, through the shop steward, ﬁit™s fine.ﬂ 
Moreover, even if the above ev
idence is deemed insufficient 
to constitute agreement by the Union to the policy, there can be 
no doubt the Union was notified about the issuance of the pol-
icy, and that it did not object. 
 Therefore, since the policy™s 
institution was in 1990, Section 10(b) would preclude any at-
tack on the lawfulness of Responde
nt™s conduct at that time in 
connection with the institution of 
the policy.  Thus, the signifi-
cant fact to be derived from the above is simply that Respon-
dent issued its drug testing policy in 1990 and that it was appli-
cable to the bargaining unit employees.  I so find. 
That brings me to the next a
nd indeed most substantial issue 
to be decided.  The complaint 
alleges that although Respondent 
issued a drug policy in December
 1990 ﬁat all material times, the drug policy described above 
in paragraph 9 was not imple-
mented by Respondent with respect to unit employees.ﬂ  The 
General Counsel contends consistent with this allegation that 
the policy was never implemente
d, since no testing was ever conducted on bargaining unit empl
oyees.  Thus, the General 
Counsel argues that ﬁthe Board has long held that where a work 
                                                          
 13 I also rely on the 1997 discussion with shop steward Payne where 
he conceded that the 1997 reissuan
ce of the policy was the same as 
Respondent had all along and had ﬁwritten way back when.ﬂ  This 
evidence is an admission on the part of
 the Union that it both agreed to 
and was aware of the 1990 drug policy.
   INTREPID MUSEUM FOUNDATION 15policy has remained dormant for an extended period of time, an 
employer may not resurrect an
d begin strictly implementing that policy without first notifying the Union and giving it an 

opportunity to bargain about the change.ﬂ  The General Coun-
sel relies on 
Hyatt Regency Corp
., 296 NLRB 259, 263Œ264 
(1989), where the Board relying on a practice of lax enforce-

ment of its preexisting rules on signing in and signing out, con-
cluded that ﬁthe enforcement of these rules more stringently 
that had been the practice before the Union™s election, repre-
sented a change in the employ
ees™ terms and conditions of em-
ployment over which the Responde
nt had an obligation to bar-
gain.ﬂ  Id. at 263.  The General Counsel also cites 
Burns Elec-
tronic Security Services, 
 245 NLRB 742, 764Œ766 (1979), where similarly the Board concluded that lax enforcement
14 of a rule requiring employees to carry a gun or night stick, re-
quired the employer to bargain 
with the union before posting 
and enforcing this rule. 
The General Counsel further points out that in 
Hyatt Re-gency, supra, lax enforcement of th
e rule for a 7-month period 
was deemed sufficient to prove that the practice (lax enforce-
ment) had become an established term and condition of em-
ployment which could not be changed to one of strict enforce-
ment without notifying and bargaining with the union. 
While the General Counsel™s arguments do have some sur-
face appeal, and his citation of authorities appear on their face 
to be persuasive, a close analysis of the facts of these cases, as 
well as other cases following this rationale,
15 convince me that 
the General Counsel™s position must be rejected. 
Initially, in my view the assertion that the drug testing policy 
was not ﬁimplementedﬂ is neither accurate nor determinative.  
This issue was resolved by the Board in 
Storer Communica-tions, Inc
., 297 NLRB 296 (1989), where the administrative law 
judge had dismissed an 8(a)(5) allegation of a unilateral charge 
in an employer™s drug testing 
policy because none of the em-
ployees were tested until after bargaining took place.  The 
Board reversed this finding, and observed: 
 although we do not wish to quibble over the precise meaning 
of implemented in this context, it is plain that the Respondent 
here announced in no uncertain terms that, as of the date of its 
notice, its employees could be subject 
at any time
 to a demand 
by one of its supervisors to submit
 to submit to a search or to 
a blood or urine test 
as a condition of employment
.  Thus, for 
all intents and purposes, the unit employees™ working condi-
tions were changed unilaterally 
as of the time the Respondent 
announced its revised policy, and that unilateral change vio-
lated Section 8(a)(5).  This unlawful act is not redeemed by 
the fortuity that the Respondent happened not to cause any 
unit employee to submit to a drug
 test for several months, be-
                                                          
                                                           
14  Here, the judge found 4 years of either no uniform or nonen-
forcement of the rule.
  15  Bryant & Stratton Business Institute
, 321 NLRB 1007, 1021Œ
1022 (1996) (lax enforcement of rule requiring faculty to hold classes 
for entire period); 
Blossom Nursing Home
, 299 NLRB 333, 341 (1990) 
(rule subjecting employees to disc
harge for employee garnishments, 
unlawful unilateral change, in view 
of prior practice of tolerating gar-
nishments without any disciplinary action).
  cause the Respondent claimed the right to require such a test 
at any time.  [Id. at 296Œ297.]
16  Although the context of these cases is somewhat different, 
the rationale and reasoning is dispositive of the relevant issue 
here.  As of December 1990, the bargaining unit employees of 
Respondent have been subject to
 the Respondent™s drug testing policy, and could have been tested
 at any time.  Thus, the terms 
and conditions of employment 
of its unit employees were 
changed in 1990, and the fact that no unit employee have been 

tested is not significant, particularly since there is no evidence 
that Respondent disavowed or rescinded the rule. 
Also supportive of this conclusion is 
Bath Iron Works, 
Corp., 302 NLRB 898, 901 (1991).  There, the Board reversed 
an administrative law judge™s conclusion that an arbitrator™s 
decision upholding an employer™s right to engage in drug test-
ing allegedly consiste
nt with an existing rule was repugnant to 
the Act.  The judge had relied heavily on the fact that the em-

ployer had never engaged in any drug testing notwithstanding 
the existence of the rule which allegedly permitted it.  The 
judge had observed, ﬁdrug testing 
did not exist at the facility 
prior to the implementation of 
the Substance Abuse Policy.  
The introduction of testing where no such test had been utilized 
heretofore certainly was a change.ﬂ  Id. at 910.  The Board in 
reversing the judge on her ultimat
e conclusions in most respects 
specifically addressed this issue.  It concluded, ﬁ[W]e do not 
agree with the Judge™s
 implication that the Respondent itself 
waived its authority under rule 19 concerning drug testing by 

failing to engage in it prior to the SAPP. . . .   It would be inap-
propriate to conclude that the Respondent had abandoned its 
right under the rule merely by not exercising it from the begin-
ning.ﬂ  Id. at 901 fn. 12. 
Although Bath Iron Works, 
supra, was decided under defer-
ral principles, the reasoning of the Board in the above cited 
footnote is consistent with 
Storer, 
supra, and is in my view 
more pertinent to the instant case, than the cases cited by the 
General Counsel.  All of these cases as well as others following 
the rationale are clearly distinguishable from the present case, 

in that in each of them the Employer™s therein affirmatively 
tolerated conduct which had been allegedly prohibited by the 
ﬁexistingﬂ rule.  Hyatt Regency, 
supra (rule prohibiting signing 
in and signing out for another employee); 
Burns Electric, 
supra (rule requiring employee to use gun and night stick); 
Bryant & 
Stratton, supra (rule requiring faculty to hold classes for entire 
period); Blossom Nursing, 
supra (rule against garnishments).  
Thus the rationale of these cases as expressed in 
Hyatt Regency, 
supra, is that the employer by tolerating and condoning infrac-
tions of the rule involved, had 
ﬁchanged from a system of lax, 
sporadic enforcement into one of stringent enforcement.ﬂ  
Therefore, the employer was obligated to notify and bargain 
with the union before it instituted and implemented its ﬁmore 
stringent enforcement of the rules.ﬂ 
 16 See also Electra-Flex Co., 238 NLRB 713, 731 (1978), enfd. 
mem. 624 F.2d 2303 (7th Cir. 1979) (Bd. affirmed ALJ™s finding that 
announcement of new rule violated the Act, although no evidence that 
it was ever enforced.  ALJ observed that rule was ﬁneither disavowed 
nor rescinded,ﬂ and therefore Act 
was violated although no one was 
ever disciplined for violating the rule). 
   DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 16Such is not the case herein, since there is no evidence that 
Respondent tolerated or condoned 
any infractions of its rules, 
which can be construed as esta
blishing a change in terms and 
conditions of employment.  While Respondent had suspected 
some employees of drug use in 1995, it decided not to test at 
that time, but rather to try to catch someone in the act.  Simi-
larly in February 1996, it began to see more evidence of drug 
use, but for financial 
reasons decided not to test at that time.  
This evidence is hardly suffici
ent to establish that Respondent 
tolerated and condoned any infractions of its rule.  Rather, Re-
spondent simply chose not to exer
cise its right to test until 
January 1997. 
There can be no reasonable contention that employees were 
misled into believing that Respondent would not test if neces-sary, and it cannot be conclude
d that the mere failure of Re-
spondent to test employees in th
e past establishes that employ-
ees were no longer subject to this
 policy.  Indeed, the evidence 
establishes to the contrary that 
the policy was still in effect, in 

view of the admission of the Union™s shop steward that the 
ﬁreissuanceﬂ of the testing policy in 1997 was ﬁthe same thing 
we™ve had all along.  It™s the 
same thing that you wrote back 
when.ﬂ 
Therefore, I conclude that the more dispositive precedent, in 
addition to Storer, 
supra, and Bath Iron, supra, are such cases 
as 
Sygma Network Corp
., 317 NLRB 411, 415Œ417 (1995) (drug testing based on existing policy, that employer reserved 
the right to require if warranted in its opinion); 
Mitchellace, Inc., 321 NLRB 191, 195Œ1996 (1996) (enforcement of no-
smoking rule based on preexisting rule); 
Kroger Co
., 311 NLRB 1187, 1193 (1993) (posting of notice of existing rule 

prohibiting employees access to 
copy machine and telephones 
not violative of Act); North Kingstown Nursing Care Center
, 244 NLRB 54, 66 (1979) (employer effectuated a long-existing 
policy concerning perfo
rmance evaluations); Markle Mfg. Co
.,  239 NLRB 1142, 1147 (1979) (Posting of safety rule which 
was first posted years before an
d had never been rescinded not 
violative of the Act.  Rules held
 to be merely a ﬁcodification of 
rules which had been in existence for several years, and their 

posting does not constitute a unilateral change in working con-
ditions about which respondent  
must bargain with the union).ﬂ 
Accordingly, based on the abov
e analysis and authorities, I 
conclude that Respondent™s action in ﬁreissuingﬂ its drug test-
ing policy was merely a notific
ation and reminder to its em-
ployees of an existing policy, which was still in effect and that 
employees were still subject to.  Thus its action at that time did 
not constitute a change in terms and conditions of employment 
of its employees, and it was not 
obligated to notify or bargain 
with the Union prior to such ﬁreissuance.ﬂ 
I, therefore, shall recommend that this allegation of the com-
plaint be dismissed. The General Counsel also cont
ends, consistent with the 
complaint, that Respondent™s action in testing James Harty on 
February 12, 1997, constituted a unilateral change to its own 
policy, even if that policy was in effect.  Thus, the General 
Counsel asserts that Respondent
 under its policy, can require 
employees to undergo testing ﬁif it has reason to believe that 

the employee is in violation
 of the aforementioned rules.ﬂ  
(Emphasis added.)  Therefore, it follows according to the Gen-
eral Counsel (as well as the Char
ging Party) that a generalized 
suspicion that a group of employees may be involved with 
drugs is insufficient to constitu
te a reasonable belief that a par-
ticular employee (i.e., Harty) 
has violated the Respondent™s rules.  Further, the General Co
unsel correctly points out that 
General Gardner admitted that he personally did not believe 
that Harty was guilty of drug us
e although he suspected at least one of the unit employees was involved with drugs.  Therefore, 

this represents a change from pa
rticularized suspicion to gener-alized suspicion, and is akin to a change from reasonable cause 
to random testing which is mate
rial and substantial and there-
fore unlawful.  Murphy Diesel Co
., 184 NLRB 757, 763 (1970). 
Respondent, on the other hand argues that the evidence dis-closes that it had reasonable cause to believe that all employees 

(including Harty) might have be
en using drugs, so that it was 
within its rights to test the entire maintenance unit.  Thus, for a 
period of nearly a year, both Koen and Francis had found in-
creasing amounts of drug parapher
nalia in areas frequented by 
all members of the unit, including Harty.  Moreover, Francis 
and Koen were informed by an
 employee that drug use was 
extensive aboard shop during business hours and that some of 
such employees were operating heavy equipment.  Several 
specific names of employees alle
gedly using drugs were given 
to Francis and Koen, and Harty 
was one of the names reported to them as a drug user.  Finally, Francis was told by the em-
ployee that ﬁno one in the maintenance crew would pass the 
test.ﬂ 
Respondent concedes that Gard
ner, who made the ultimate 
decision to test everyone in the 
department, did not believe that 
Harty was involved, and 
testified that he pl
aced little reliance 
on the ﬁhearsayﬂ reports of drug use from other employees.  
Nonetheless, Respondent correctly
 points out that Gardner did 
not disregard these reports, but 
merely placed more reliance on 
the physical evidence of drug use that Respondent™s officials 
found in areas where all maintenance employees, including 
Harty worked from time-to-time.
  Thus Respondent contends that all of the above evidence can be considered as probative of 
reasonable cause to believe that potentially every employee in 
the department may have been using drugs.  Therefore, in order 
to help determine which of th
e employees were using drugs, it 
complied with the requirement of ﬁreasonable cause to believe 
that 
the employee
 is in violation of the rules. 
I find that the arguments and contentions of both the General 
Counsel and Respondent to have some merit, and to be reason-
able and plausible interpretations
 of Respondent™s drug policy.  
If I were an arbitrator considering this matter, I would be com-
pelled to decide which of the tw
o interpretations is correct or 
more plausible. However, while the Board does 
in various circumstances in-
terpret contractual clauses, where as here, the dispute is solely 
one of contract interpretation, and there is no evidence of ani-
mus, bad faith or an intent to undermine the Union, the Board 
will not seek to determine which of two plausible contract in-
terpretations is correct.  
Westinghouse Electric Co
., 313 NLRB 
452 (1993); Crest Litho, Inc
., 308 NLRB 108, 110 (1992); 
At-wood Morrill Co.,  289 NLRB 794, 795 (1988); Thermo Elec-
tron Co., 287 NLRB 820 (1987); 
NCR Corp., 271 NLRB 1212, 
1213 (1984); and 
Vickers, Inc
., 153 NLRB 561, 570 (1965). 
 INTREPID MUSEUM FOUNDATION 17Based on the above cited preced
ent, I conclude that Respon-
dent ﬁhad a sound arguable basis for ascribing a particular 
meaning to his contract and his action is in accordance with the 
terms of the contract 
as he construes it.ﬂ
17  Crest Litho, supra at 110.  Therefore, Respondent has not made an unlawful unilat-
eral change in violation of the Act, by testing Harty along with 
the other employees in the maintenance department. 
The General Counsel also asserts that the discharge of Harty on February 20, 1997, is an unlaw
ful unilateral change in viola-
tion of Section 8(a)(1) and (5) of the Act.  The primary argu-

ment in support of this contention is that Harty was terminated 
pursuant to the alleged unlawfu
lly announced and implemented 
test.  Hyatt Regency, 
supra.  Since I have concluded above that 
the test was neither unlawfully announced nor unlawfully im-
plemented, this theory of a violation with respect to the dis-

charge of Harty has no merit. 
However, the General Counsel 
and the Charging Party make 
alternative contentions that even if the testing of Harty was 
lawful, the discharge was not, 
since Respondent unilaterally changed the agreement by failing to adhere to two contract 
requirements in terminating Harty. 
 Thus, they assert that work 
rule  7 requires both that Harty 
be given a warning letter for a 
first offense and that any discip
line be based only on taking or 
using drugs on the premises. Respondent argues on the other hand that work rule  7 must 
be read in conjunction with the existing drug policy which does 
not contain the requirement of 
two warnings before an em-
ployee is discharged or disciplined for failing a drug test.  
Moreover, rule 7 itself according to Respondent does not nec-
essarily mandate warn
ing letters for violat
ion of Respondent™s 
prohibition of drug use, since the sentence mandating two let-
ters before an employee can be discharged appears before the 
sentence describing misconduct of
 drug and alcohol use, and 
after the sentence describing ot
her types of less serious miscon-
duct, such as acting lewdly or
 using obscene language.  Thus, 
Respondent asserts, consistent with the testimony of Gardner, 
that although awkwardly written, the only sensible construction 
of this rule is that only for le
ss serious offenses is Respondent 
required to issue a warning lette
r.  But for the most serious 
offenses in that rule, such as drug or alcohol use, no warning 
letter is necessary. 
As for the section of the rule which refers to taking or using 
drugs ﬁon the premises,ﬂ Gardner 
testified that in his view Re-
spondent is permitted to discipline an employee for coming to 

work under the influence of drugs, regardless of where the em-
ployee actually took the drugs.  Indeed, Gardner conceded that 
Harty informed him that he (Harty) had taken the drug at a 
party.  However, in Gardner™s 
view once Harty failed the drug 
test, this demonstrated that Harty came to work under the influ-
                                                          
                                                           
17 While this case does not involve the interpretation of a contract 
clause, this fact is not significan
t.  Respondent™s drug testing policy 
was as I have found in effect and part of the terms and conditons of 
employment of Respondent™s mainte
nance employees.  Therefore, for 
pruposes of assessing whether an act
ion constitutes an unlawlful unilat-
eral change, the policy is considered 
as if it were part of the contract.
  ence of drugs and permitted Respondent to discharge him under 
its policy.
18 In my view, these issues are once again controlled by the 
above-cited precedent, as I conclude that Respondent acted 
once again pursuant to a plausible interpretation of the contract.  
Thus, I find that Respondent™s construction of the agreement, 
i.e., that it must be read in conjunction with its preexisting test-
ing policy is plausible.  Furthe
r, I also find that the above-
described interpretations of th
ese documents, that Respondent 
is not required to issue a prior warning letter to an employee 
who fails a drug test before di
sciplining said the employee, and 
that an employee who fails a drug test can be construed as hav-
ing come to work ﬁunder the influenceﬂ of drugs, are also plau-
sible and reasonable. 
Accordingly, since I conclude that Respondent acted pursu-
ant to plausible interpretations of its contractual obligations to 
the Union, I conclude that it has not unilaterally changed its 
employees terms and conditions of
 employment by terminating 
Harty. 
I also find that the application of other precedent warrant 
dismissal of this contention by the General Counsel.  Thus, an 
action by an employer directed at a single employee is not con-
sidered to be on unilateral charge in working conditions, unless 
it is established that the action represent a change in policy 
applicable to employees in general.  
88 Transit Lines, Inc
., 300 
NLRB 177, 179 (1990); 
Cable Vision, Inc
., 249 NLRB 412, 
416 (1980), enfd. 660 F.2d 1(1st Cir. 1981); 
Brown & Con-
nolly, Inc
., 237 NLRB 271, 280 (1978); and 
Mike O™Connor 
Chevrolet-Buick G.M.C. Co
., 209 NLRB 701, 704 (1974). 
Therefore, based on the evidence disclosed  herein, Harty 
was the only unit employee discharged, and it was not estab-
lished that Respondent changed its
 policy, even if it is con-
strued as a change from the contract™s requirements, to make it 
applicable to employees in genera
l or to any other employee in 
the unit for that matter.  Thus, even if I were to conclude that 

Respondent™s interpretation of th
e agreement was not plausible, 
since its action involved only Hart
y, and the evidence does not 
disclose that it would take the same position with respect to 

other employees, the discharge of Harty cannot be found to be a 
unilateral change. 
Further, in my view a logica
l extension of the General Coun-sel and the Charging Party™s position on this issue would result 
in the Board having to judge whether a discharge violates the 
ﬁjust causeﬂ provisions that appear in many collective-
bargaining agreements.  Indeed, in the instant case, the contract 
between the parties does not contain a clause providing that 
discharges must be for ﬁjust cause,ﬂ or other similar language 
that frequently appears in collective-bargaining agreements.  
Instead the parties negotiated a co
mprehensive set of work rules 
which define Respondent™s right
s to discipline employees 
which includes work rule 7, the rule in question herein.  Thus, 
by arguing that Respondent ha
s unilaterally changed working 
conditions, by terminating Hart
y without following work rule 
 18 I note in that connection that 
Respondent™s drug policy specifi-
cally states that ﬁany employee under the influence of drugsﬂ . . . while 
conducting Company business will be subject to appropriate discipline, 
up to and including discharge.ﬂ
  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 187™s requirements, the General C
ounsel has in effect asserted 
that Respondent has not established the requisite ﬁjust causeﬂ 
under the contract justifying Harty™s discharge.  I do not believe 
that the Board intends that its precedent concerning unilateral 
changes mandates deciding whether a partic
ular discharge was 
effectuated for ﬁjust cause.ﬂ  Yet, the acceptance of the General 

Counsel™s argument concerning this issue, would in my view 
open the door to such a contention to be made. 
Accordingly, based on the foregoing I recommend that the 
complaint be dismissed insofar as it alleges that the discharge 
of Harty is violative of the Act. 
However, the General Counsel 
also alleges that Respondent 
violated the Act by its issuance
 of its drug testing memorandum 
dated February 5, 1997.  Alth
ough this memorandum had no 
bearing on the termination of Harty,
19 the General Counsel 
argues that it represents a significant change in Respondent™s 

existing policy, and was unilatera
lly implemented 
in violation of Section 8(a)(1) and (5) of the Act.  I agree. 
The February 5 memorandum si
gnificantly expands the Re-
spondent™s prior policy by addi
ng random testing for employ-

ees who are involved in the operation of vessels, which admit-
tedly applies to bargaining un
it employees who do at times 
perform such work.  Random testi
ng is ﬁa distinctly different 
condition of employmentﬂ than
 testing based on reasonable 
suspicion, and Respondent™s incl
usion of random testing in its 
February 5 version of its policy,
 ﬁfundamentally alters the na-
ture of the policy and its effect on employees.ﬂ  
Delta Tube, 323 NLRB 85 (1997); see also 
Tocco, 
323 NLRB 480 (1997). 
Since it is undisputed that Respondent announced this 
change in its policy without notifying or bargaining with the 
Union, it has thereby violated Section 8(a)(1) and (5) of the Act 
by such conduct.
20 I would also note that although there is no evidence that Re-
spondent ever tested any unit em
ployees pursuant to this unlaw-
ful expansion of its policy, a vi
olation is nonetheless warranted, 
since employees were subject to this policy for some period of 

time, until the parties reached agreement on a drug testing pol-
icy to be included in their contract.  
Storer, supra at 296Œ297. 
CONCLUSIONS OF LAW 
1. The Respondent, Intrepid Mu
seum Foundation, Inc., is an employer engaged in commerce within the meaning of Section 
2(2), (6), and (7) of the Act. 
2. Local 1909, International Longshoreman™s Association 
(the Union) is a labor organiza
tion within the meaning of Sec-
tion 2(5) of the Act. 
3. At all times material, the Union has been the exclusive 
collective-bargaining representative of Respondent™s employ-
ees in an appropriate uni
t as described below: 
                                                           
 19 The
 General Counsel does not so assert, and the evidence based on 
the credible testimony of Gardner 
establishes that this memorandum 
was not considered in Respondent™s d
ecision to either test unit employ-
ees on February 12, 1997, or to terminate Hardy on February 20, 1997.
                                                            
20 In view of this finding, I need 
not decide whether as the General 
Counsel contends, Respondent™s add
ition of the term group of employ-
ees to the definition of reasonable 
suspicion, constitutes a material, 
substantial and significant change in employees™ conditions of em-
ployment.
  All full-time and regular part-time timekeepers, cleaners, rest-
room matrons, coat checkers, and maintenance workers em-
ployed by Respondent at its facility at Pier 88, 46th Street and 
12th Avenue, New York, New Yo
rk, excluding all other em-
ployees, including office cler
ical employees and guards, pro-
fessional employees and supervisors as defined in the Act. 
 4. Respondent has engaged in unfair labor practices within 
the meaning of Section 8(a)(1) and (5) of the Act by unilater-
ally changing its drug testing policy on or about February 5, 
1997, without notifying or bargaining with the Union. 
5. Respondent has not otherwise violated the Act as alleged 
in the complaint. 
6. The aforesaid unfair labor practices affect commerce 
within the meaning of Section 2(6) and (7) of the Act. 
THE REMEDY 
Having found that Respondent has engaged in certain unfair 
labor practices, it is recommended that Respondent cease and 
desist therefrom and take certain affirmative action designed to 
effectuate the purposes 
and policies of the Act. 
Although ordinarily, the Board 
requires recession of unlaw-
ful unilateral changes, where as here, the parties have bargained 
over and subsequently reached agreement concerning a drug 
testing policy, it is not appropria
te to order such a recession.  
Storer, supra at 297.  In such circ
umstances a ceas
e and desist order is deemed sufficient to remedy the violations found. 
Based on the foregoing findings of fact and conclusions of 
law and the entire record, I make the following recommended
21 ORDER The Respondent Intrepid Mu
seum Foundation, Inc., New York, New York, its officers, agents, representatives, and as-
signs, shall 
1. Cease and desist from 
(a) Changing its drug testing policy as it applies to the em-
ployees in the following appropriate bargaining unit without 

first affording the Union the opportunity to bargain over the 
proposed changes. 
 All full-time and regular part-time timekeepers, cleaners, rest-
room matrons, coat checkers, and maintenance workers em-
ployed by Respondent at its facility at Pier 88, 46th Street and 
12th Avenue, New York, New Yo
rk, excluding all other em-
ployees, including office cler
ical employees and guards, pro-
fessional employees and supervisors as defined in the Act. 
 (b) In any like or related manne
r interfering with, restraining, 
or coercing its employees in the exercise of the rights guaran-
teed them by Section 7 of the Act. 
2. Take the following affirma
tive action necessary to effec-
tuate the policies of the Act. 
(a) Within 14 days after service by the Region, post at its fa-
cility in New York, New York, copies of the attached notice 
 21 If no exceptions are filed as 
provided by Sec. 102.46 of the 
Board™s Rules and Regulations, the findings, conclusions, and recom-
mended Order shall, as provided in Sec. 102.48 of the Rules, be 
adopted by the Board and all objections to them shall be deemed 
waived for all purposes. 
 INTREPID MUSEUM FOUNDATION 19marked ﬁAppendix.ﬂ22  Copies of the notice, on forms provided 
by the Regional Director for Region 2, after being signed by the 
Respondent™s authorized represen
tative, shall be posted by the 
Respondent and maintained for 60 consecutive days in con-
spicuous places including all places
 where notices to employees 
are customarily posted.  Reasonable steps shall be taken by the 

Respondent to ensure that the no
tices are not altered, defaced, 
or covered by any other material.  In the event that, during the 
pendency of these proceedings, 
the Respondent has gone out of 
business or closed the facility
 involved in these proceedings, 
the Respondent shall duplicate a
nd mail at its own expense a copy of the notice to all current employees and former employ-
ees employed by the Respondent 
at any time since February 5, 
1997. (b) Within 21 days after service by the Region file with the 
Regional Director a sworn certification of responsible official 
on a form provided by the region 
attesting to the steps that the 
Respondent has taken to comply. 
(c) IT IS FURTHER ORDERED that all violations alleged in 
the complaint but not found are dismissed. 
                                                          
 22 If this Order is enforced by a judgment of the United States court 
of appeals, the words in the noti
ce reading ﬁPosted by Order of the 
National Labor Relations Boardﬂ shall read ﬁPosted Pursuant to a 
Judgment of the United States Court of Appeals Enforcing an Order of 
the National Labor Relations Board.ﬂ
 APPENDIX NOTICE TO EMPLOYEES 
POSTED BY ORDER OF THE 
NATIONAL LABOR RELATIONS BOARD 
An Agency of the United States Government 
 The National Labor Relations Board has found that we violated the 
National Labor Relations Act and has ordered us to post and abide 
by this notice. 
 WE WILL NOT change our drug testing policy without giv-
ing Local 1909, International Longshoremen™s Association a meaningful opportunity to bargain over the proposed changes 
on behalf of employees in the following appropriate unit: 
 All full-time and regular part-time timekeepers, cleaners, rest-
room matrons, coat checkers, and maintenance workers em-
ployed by us at our facility at Pier 88, 46th Street and 12th 
Avenue, New York, New York, excluding all other employ-
ees, including office clerical employees and guards, profes-
sional employees and supervisors as defined in the Act. 
 WE WILL NOT in any like or related manner, interfere with, 
restrain or coerce our employees in the exercise of the rights 
guaranteed them by Section 7 of the Act. 
 INTREPID MUSEUM FOUNDATION, INC. 
  